[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Exhibit 10.26

 

 

 

 

 

OPTION AND LICENSE AGREEMENT (AGEN1223)

by and between

AGENUS INC.

and

GILEAD SCIENCES, INC.

dated as of December 20, 2018

 

 

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS

Page

 

Article 1 DEFINITIONS

1

Article 2 OPTION

23

 

2.1

General23

 

 

2.2

Activities Prior to the Option Effective Date23

 

 

2.3

Data Package24

 

 

2.4

Option Exercise26

 

 

2.5

Antitrust Filings26

 

 

2.6

Option Exercise Closing; Effectiveness26

 

 

2.7

Gilead Development Plan and Gilead Development Budget27

 

Article 3 GOVERNANCE

27

 

3.1

Joint Steering Committee27

 

 

3.2

Sub-Committees28

 

Article 4 DEVELOPMENT

29

 

4.1

Responsibility29

 

 

4.2

Gilead Development Plan and Gilead Development Budget29

 

 

4.3

Development Diligence29

 

 

4.4

Development Updates Outside of Profit-Share Term29

 

Article 5 REGULATORY

29

 

5.1

Regulatory Matters29

 

 

5.2

Regulatory Materials30

 

 

5.3

Right of Reference; Access to Data30

 

Article 6 COMMERCIALIZATION

31

 

6.1

General31

 

 

6.2

Certain Agenus U.S. Co-Commercialization Activities31

 

Article 7 MANUFACTURING; PHARMACOVIGILANCE

32

 

7.1

General32

 

 

7.2

Supply Agreement32

 

 

7.3

Pharmacovigilance32

 

Article 8 ASSISTANCE; TRANSITION; UPSTREAM LICENSE AGREEMENTS

32

 

8.1

Assistance32

 

 

8.2

Know-How Transfer33

 

 

8.3

Licensed Products Inventory Transfer33

 

 

8.4

Manufacturing Technology Transfer33

 

 

8.5

Assignment of Agreements34

 

 

8.6

Upstream License Agreements34

 

Article 9 FINANCIAL TERMS

34

 

9.1

Upfront Payment34

 

  



--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS
(continued)

Page

 

9.2

Option Fee34

 

 

9.3

Profit-Share35

 

 

9.4

Development Costs Reconciliation37

 

 

9.5

Profit (Loss) Reconciliation37

 

 

9.6

Milestones38

 

 

9.7

Sales Milestones40

 

 

9.8

Royalties40

 

 

9.9

Invoice and Payment of Royalty Payments43

 

 

9.10

Additional Payment Terms43

 

 

9.11

Records; Audit Rights44

 

 

9.12

Upstream License Agreements and Development and Manufacturing Agreements45

 

 

9.13

Non-Refundable and Non-Creditable Payments45

 

Article 10 LICENSES; EXCLUSIVITY

45

 

10.1

Licenses to Gilead; Upstream License Agreements45

 

 

10.2

Subcontracting; Sublicenses46

 

 

10.3

Rights Retained by the Parties46

 

 

10.4

No Implied Licenses46

 

 

10.5

Exclusivity47

 

Article 11 INTELLECTUAL PROPERTY

47

 

11.1

Inventorship and Ownership47

 

 

11.2

Prosecution and Maintenance47

 

 

11.3

Enforcement49

 

 

11.4

Defense50

 

 

11.5

Recovery51

 

 

11.6

Trademarks51

 

 

11.7

Patent Extensions51

 

 

11.8

Acknowledgement51

 

Article 12 CONFIDENTIALITY

52

 

12.1

Nondisclosure52

 

 

12.2

Exceptions52

 

 

12.3

Authorized Disclosure53

 

 

12.4

Terms of this Agreement54

 

 

12.5

Securities Filings; Disclosure under Applicable Law54

 

 

12.6

Publicity54

 

 

12.7

Use of Names55

 

 

12.8

Clinical Trials Registry55

 

Article 13 REPRESENTATIONS AND WARRANTIES; COVENANTS

55

 

13.1

Representations and Warranties of Each Party55

 

 

13.2

Representations and Warranties of Agenus56

 

 

13.3

Representation and Warranty of Gilead59

 

 

13.4

Covenants59

 

 

13.5

Disclaimer60

 

ii

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS
(continued)

Page

Article 14 INDEMNIFICATION; INSURANCE

61

 

14.1

Indemnification by Gilead61

 

 

14.2

Indemnification by Agenus61

 

 

14.3

Certain Damages62

 

 

14.4

Procedure62

 

 

14.5

Insurance63

 

 

14.6

LIMITATION OF LIABILITY64

 

Article 15 TERM AND TERMINATION

64

 

15.1

Term; Expiration64

 

 

15.2

Termination for Material Breach65

 

 

15.3

Termination at Will66

 

 

15.4

Termination for Bankruptcy66

 

 

15.5

Effects of Termination66

 

 

15.6

[******]69

 

 

15.7

Surviving Provisions69

 

Article 16 MISCELLANEOUS

70

 

16.1

Severability70

 

 

16.2

Notices70

 

 

16.3

Force Majeure71

 

 

16.4

Assignment71

 

 

16.5

Waivers and Modifications71

 

 

16.6

Choice of Law; Waiver of Jury Trial; Dispute Resolution; Jurisdiction71

 

 

16.7

Waiver of Jury Trial72

 

 

16.8

Relationship of the Parties73

 

 

16.9

Fees and Expenses73

 

 

16.10

Third Party Beneficiaries73

 

 

16.11

Entire Agreement73

 

 

16.12

Counterparts73

 

 

16.13

Equitable Relief; Cumulative Remedies73

 

 

16.14

Interpretation74

 

 

16.15

Further Assurances75

 

 

16.16

Extension to Affiliates75

 

 

 

SCHEDULES

 

Schedule 1.15:[******]

Schedule 1.114:[******]

Schedule 1.117:[******]

Schedule 6.2:[******]

Schedule 10.1.3:[******]

Schedule 11.8:[******]

Schedule 13.2:[******]

Schedule 13.2.15:[******]

iii

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

TABLE OF CONTENTS
(continued)

Page

Schedule 14.2.4:[******]

 

EXHIBIT

 

Exhibit A:[******]

Exhibit B:[******]

iv

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

OPTION AND LICENSE AGREEMENT
(AGEN1223)

This OPTION AND LICENSE AGREEMENT (this “Agreement”) is entered into as of
December 20, 2018 (the “Execution Date”) by and between Agenus Inc., a Delaware
corporation (“Agenus”) and Gilead Sciences, Inc., a Delaware corporation
(“Gilead”).  Agenus and Gilead are each referred to herein by name or as a
“Party” or, collectively, as the “Parties.”

RECITALS

WHEREAS, Agenus Controls the Agenus IP (each, as defined below);

WHEREAS, Gilead wishes to obtain, and Agenus wishes to grant, an option to
license the Agenus IP with respect to Licensed Products in the Field in the
Territory (each, as defined below) on the terms and conditions set forth in this
Agreement;

WHEREAS, simultaneously with entering into this Agreement, the Parties are
entering into the License Agreement and the Option and License Agreement
(AGEN2373) (each, as defined below); and

WHEREAS, simultaneously with entering into this Agreement, the Parties are
entering into a stock purchase agreement and certain related agreements,
pursuant to which Agenus will issue and Gilead will purchase shares of capital
stock of Agenus on the terms and conditions set forth therein (the “Stock
Purchase Agreement”).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

Article 1
DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms shall
have the respective meanings set forth below.

1.1“Accounting Standards” means U.S. generally accepted accounting principles in
effect at the relevant time, consistently applied.

1.2“Acquired Person” has the meaning set forth in Section 1.34.

1.3[******]

1.4“Additional Active” has the meaning set forth in Section 1.39.

1.5“Additional Development Costs” has the meaning set forth in Section 9.3.4(a).

1.6“Affiliate” means any Person which, directly or indirectly through one (1) or
more intermediaries, controls, is controlled by, or is under common control with
a Party.  For purposes of this Section 1.6 only, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”) as used with respect to a Person means:  (a) direct or indirect ownership
of fifty percent (50%) or more of the voting securities or other voting interest
of any Person (including attribution from related parties); or (b) the
possession, directly or indirectly, of the power to direct, or cause

1

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

the direction of, the management and policies of such Person, whether through
ownership of voting securities, by contract, as a general partner, as a manager,
or otherwise.

1.7“Agenus” has the meaning set forth in the Preamble.

1.8“Agenus Development Costs” has the meaning set forth in Section 9.4.

1.9“Agenus Development Plan” means the initial, high-level plan for the
Development of the Licensed Antibodies and the Licensed Products set forth on
Exhibit A, as such plan may be amended from time to time in accordance with this
Agreement.

1.10[******]

1.11“Agenus Indemnitees” has the meaning set forth in Section 14.1.

1.12“Agenus IP” means the Agenus Patents and the Agenus Know-How. [******].

1.13“Agenus Know-How” means any Know-How Controlled by Agenus or any of its
Affiliates as of the Execution Date or thereafter during the Term which is
[******] for the Development, Manufacture, or Commercialization of the Licensed
Products in the Field in the Territory.

1.14[******].

1.15“Agenus Patents” means, collectively, [******]. Without limiting the
foregoing, Schedule 1.15 sets forth a complete and accurate list of all Agenus
Patents as of the Execution Date, which list identifies [******]. Schedule 1.15
shall be updated as necessary from time to time to reflect the then-current
Agenus Patents, [******].

1.16[******]

1.17“Agreement” has the meaning set forth in the Preamble.

1.18“Agreement Payments” has the meaning set forth in Section 9.10.2(a).

1.19“ANDA” means an abbreviated new drug application filed pursuant to the
requirements of the FDA pursuant to 21 C.F.R. Part 314 to obtain regulatory
approval for a product in the United States, or the equivalent application or
filing in another country (as applicable).

1.20“Annual Net Sales” means, on a Licensed Product-by-Licensed Product basis,
total Net Sales by Gilead, its Affiliates, and its Sublicensees in the Territory
of such Licensed Product in a particular Calendar Year, calculated in accordance
with Accounting Standards.

1.21“Antibody” means one or more molecules which comprise or consist of one or
more immunoglobulin domains, or fragment(s) thereof, that [******].

1.22“Antitrust Filings” has the meaning set forth in Section 2.4.

1.23“Antitrust Law” means any federal, state, or foreign statutes, rules,
regulations, orders, or decrees that are designed to prohibit, restrict, or
regulate actions having the purpose or effect of monopolization, lessening of
competition, or restraint of trade, including the HSR Act.  

2

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.24“Applicable Law” means all applicable laws, statutes, rules, regulations,
treaties (including tax treaties), orders, judgments or ordinances having the
effect of law of any national, multinational, federal, state, provincial,
county, city, or other political subdivision, including, to the extent
applicable, GCP, GLP, and GMP, as well as all applicable data protection and
privacy laws, rules, and regulations, including, to the extent applicable, the
United States Department of Health and Human Services privacy rules under the
Health Insurance Portability and Accountability Act and the Health Information
Technology for Economic and Clinical Health Act and the EU Data Protection
Directive (Council Directive 95/46/EC) and applicable laws implementing the EU
Data Protection Directive and the General Data Protection Regulation (2016/679),
the Foreign Corrupt Practices Act of 1977, or any comparable laws in any
country, and all export control laws.

1.25“Audited Party” has the meaning set forth in Section 9.11.2.

1.26“Auditing Party” has the meaning set forth in Section 9.11.2.

1.27“Auditor” has the meaning set forth in Section 9.11.2.

1.28“Biosimilar Product” means, [******].

1.29“Bispecific Antibody” means a molecule, or a covalently linked plurality of
molecules, which comprise(s) two (2) different [******], one of which [******]
and the other of which [******].

1.30“BLA” means a Biologics License Application filed with the FDA in the United
States with respect to a Licensed Product, as defined in Title 21 of the U.S.
Code of Federal Regulations, Section 601.2 et seq., or any non-U.S. counterpart
of the foregoing.

1.31“Business Day” means any day other than: (a) a Saturday or Sunday or any day
on which commercial banks in Boston, Massachusetts, and San Francisco,
California, are authorized or required by Applicable Law to remain closed; or
(b) December 26 through December 31.

1.32“Calendar Quarter” means each of the three (3) month periods ending March
31, June 30, September 30, and December 31; provided, that: (a) the first
Calendar Quarter of the Term shall extend from the Effective Date to the end of
the first complete such three (3)-month period thereafter; and (b) the final
Calendar Quarter of the Term shall end on the last day of the Term.

1.33“Calendar Year” means the period beginning on the Effective Date and ending
on December 31 of the calendar year in which the Effective Date falls, and
thereafter each successive period of twelve (12) consecutive calendar months
beginning on January 1 and ending on December 31; provided, that the final
Calendar Year of the Term shall end on the last day of the Term.

1.34[******]

1.35“Clinical Trial” means any human clinical trial of a pharmaceutical or
biological product.

1.36“Clinical Trial Criteria” means, [******].

1.37“Code” has the meaning set forth in Section 15.4.2.

1.38“COGS” means, with respect to the supply of a Profit-Share Product, the
product of the Standard Cost of Manufacturing of such Profit-Share Product and
the number of units of such Profit-Share Product.

3

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.39“Combination Product” means: (a) a product that contains a Licensed Product
and one (1) or more [******] (each, an “Additional Active”); or (b) a Licensed
Product that is co-packaged or combined with one (1) or more Additional Actives,
and such Licensed Product and Additional Actives are sold for a single price.

1.40“Commercialization” means any and all activities directed to the
commercialization of a product, including marketing, detailing, promotion,
market research, distributing, order processing, handling returns and recalls,
booking sales, customer service, administering, and commercially selling such
product, importing, exporting, and transporting such product for commercial
sale, and seeking Pricing Approval of a product (if applicable), whether before
or after Regulatory Approval has been obtained, as well all regulatory
compliance with respect to the foregoing. For clarity, Commercialization does
not include: (a) Manufacturing; or (b) any Clinical Trials and other trials
commenced after Regulatory Approval.  When used as a verb, “Commercialize” means
to engage in Commercialization.

1.41“Commercialization Budget” means the high-level budget for conducting
Commercialization of the Licensed Products in the U.S. in accordance with the
Commercialization Plan [******], in each case, during the Profit-Share Term, as
such budget may be amended from time to time in accordance with this Agreement.

1.42“Commercialization Plan” means the high-level plan for the Commercialization
of the Licensed Products in the U.S. [******], in each case, during the
Profit-Share Term, as such plan may be amended from time to time in accordance
with this Agreement.

1.43“Commercially Reasonable Efforts” means, with respect to [******].

1.44“Competing Product” means any product, [******].

1.45“Compulsory License” means, with respect to a Licensed Product in a country
or territory, a license, or rights granted to a Third Party by a governmental
agency within such country or territory to sell or offer for sale such Licensed
Product in such country or territory under any Patents or Know-How owned or
controlled by either Party or its Affiliates, without direct or indirect
authorization from such Party or its Affiliates.

1.46“Compulsory Licensee” means a Third Party granted a Compulsory License.

1.47“Confidential Information” means, with respect to a Party, all confidential
and proprietary information, including chemical or biological materials,
chemical structures, sequence information, commercialization plans,
correspondence, customer lists, data, development plans, formulae, improvements,
Inventions, Know-How, processes, regulatory filings, reports, strategies,
techniques, or other information, in each case, that are disclosed by or on
behalf of such Party to the other Party pursuant to this Agreement, regardless
of whether any of the foregoing are marked “confidential” or “proprietary” or
communicated to the other Party by or on behalf of the disclosing Party in oral,
written, visual, graphic, or electronic form.

1.48“Control,” “Controls,” or “Controlled” means with respect to any Patent,
Know-How, other intellectual property right, or Confidential Information, the
ability of a Party or its Affiliates, as applicable (whether through ownership
or license (other than a license granted in this Agreement)) to grant to the
other Party the licenses or sublicenses as provided herein, or to otherwise
disclose such intellectual property right or Confidential Information to the
other Party, without violating the terms of any then-existing agreement with any
Third Party at the time such Party or its Affiliates, as applicable, would be
required hereunder to grant the other Party such license or sublicenses as
provided herein or to otherwise

4

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

disclose such intellectual property right or Confidential Information to the
other Party.  Notwithstanding the foregoing, a Party will be deemed not to
Control any Patent, Know-How, other intellectual property right, Confidential
Information, compound, or molecule (including any antibody) that is [******]
except: [******].

1.49“Cover” means, with reference to [******], that the making, using, offering
to sell, selling, importing, or exporting of such product would [******].

1.50“Cure Period” has the meaning set forth in Section 15.2.1.

1.51“Damages” means all losses, costs, claims, damages, judgments, liabilities,
and expenses (including reasonable attorneys’ fees and other reasonable
out-of-pocket costs in connection therewith).

1.52“Data Package” means:

1.52.1[******]

1.52.2[******]

1.53“Data Package Request Notice” has the meaning set forth in Section 2.3.2(a).

1.54“Default” means:  (a) any material breach, violation, or default; (b) the
existence of circumstances or the occurrence of an event that with the passage
of time or the giving of notice or both would constitute a material breach,
violation, or default; or (c) the existence of circumstances or the occurrence
of an event that, with or without the passage of time or the giving of notice or
both, would give rise to a right of termination, renegotiation, acceleration, or
material change of terms.

1.55[******]

1.56“Detail” means an interactive face-to-face visit by an authorized
salesperson or agent (each, a “Sales Representative”) with a healthcare provider
having prescribing authority and who is within the target audience, during which
approved uses, safety, effectiveness, contraindications, side effects, warnings,
or other relevant characteristics of a pharmaceutical or biological product are
discussed in an effort to increase prescribing preferences of a pharmaceutical
or biological product for its approved uses. Details shall not include: (a)
activities conducted by medical support staff; or (b) e-details, activities
conducted at conventions or similar gatherings, or activities performed by
market development specialists, managed care account directors, and other
personnel not performing face-to-face sales calls or not specifically trained
with respect to a pharmaceutical or biological product.  “Detailing” means the
act of performing Details.

1.57“Development” means: (a) research activities (including drug discovery,
identification, or synthesis) with respect to a product; or (b) preclinical and
clinical drug development activities and other development activities with
respect to a product, including test method development and stability testing,
toxicology, formulation, process development, qualification and validation,
quality assurance, quality control, Clinical Trials (including Clinical Trials
and other trials commenced after Regulatory Approval), statistical analysis and
report writing, the preparation and submission of INDs and MAAs, regulatory
affairs with respect to the foregoing, and all other activities necessary or
useful or otherwise requested or required by a Regulatory Authority or as a
condition or in support of obtaining or maintaining a Regulatory Approval.  For
clarity, “Development” does not include Manufacturing.  When used as a verb,
“Develop” means to engage in Development.

5

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.58“Development and Manufacturing Agreement” means any contract or agreement,
other than any Upstream License Agreement, between Agenus (or any of its
Affiliates, as applicable) and any Third Party which is related to the
Development or Manufacture of any Licensed Antibody or Licensed Product.

1.59“Development Costs” means, with respect to the Profit-Share Product: (a)
those FTE Costs and Third Party Expenses, in each case, [******]; and (b) Other
Expenses [******].

1.60“Disclosing Party” has the meaning set forth in Section 12.1.

1.61“Dispute” has the meaning set forth in Section 16.7.1(a).

1.62“Dollars” or “$” means the legal tender of the United States.

1.63“Early Exercise Comment Notice” has the meaning set forth in Section
2.3.2(b).

1.64“Effective Date” has the meaning set forth in Section 15.1.1.

1.65“Electronic Delivery” has the meaning set forth in Section 16.12.

1.66“EMA” has the meaning set forth in Section 1.186.

1.67“EU” means all countries that are officially recognized as member states of
the European Union at any particular time.

1.68“EU Regulatory Approval” means Regulatory Approval [******] of a Licensed
Product by EMA or the relevant Regulatory Authority in [******] of the Major
European Markets.

1.69“Execution Date” has the meaning set forth in the Preamble.

1.70“Executive Officers” means:  (a) with respect to Agenus, [******] or his/her
designee or successor with equivalent responsibilities; and (b) with respect to
Gilead, [******] or his/her designee or successor with equivalent
responsibilities.

1.71“Existing Development and Manufacturing Agreement” means any Development and
Manufacturing Agreement in effect as of the Execution Date.

1.72“Existing Regulatory Materials” has the meaning set forth in Section 5.2.1.

1.73“Existing Upstream License Agreements” has the meaning set forth in Section
1.226.

1.74“FDA” has the meaning set forth in Section 1.186.

1.75“Field” means any and all uses or purposes, including the treatment,
prophylaxis, palliation, diagnosis, or prevention of any human or animal
disease, disorder, or condition.

1.76“First Commercial Sale” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the first sale of such Licensed Product in such
country for use or consumption by the general public (following receipt of all
Regulatory Approvals that are required in order to sell such Licensed Product in
such country) and for which any of Gilead or its Affiliates or Sublicensees has
invoiced sales of Licensed Products in the Territory; provided, however, that
the following shall not constitute a First Commercial Sale:  [******].

6

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.77[******]

1.78“FTE” means the equivalent of a full-time employee’s performance of [******]
hours of work time over a Calendar Year [******].

1.79“FTE Costs” means an amount equal to the product of the FTE Rate and actual
FTEs who performed work under the Gilead Development Plan or the
Commercialization Plan (calculated in accordance with Section 1.78). For
clarity, the cost of activities of contract personnel shall be charged as Third
Party Expenses.

1.80“FTE Rate” means a mutually agreed-upon cost (or applicable cost within a
schedule of costs) per FTE, which shall be [******].

1.81[******]

1.82“GCP” means the applicable then-current ethical and scientific quality
standards for designing, conducting, recording, and reporting Clinical Trials as
are required by applicable Regulatory Authorities or Applicable Law in the
relevant jurisdiction, including, in the United States, Good Clinical Practices
established through FDA guidances, and, outside the United States, Guidelines
for Good Clinical Practice – ICH Harmonized Tripartite Guideline (ICH E6).

1.83“Gilead” has the meaning set forth in the Preamble.

1.84“Gilead Development Budget” means the high-level budget for conducting U.S.
Development of the Licensed Products pursuant to the Gilead Development Plan
[******], in each case, to the extent during the Profit-Share Term, as such
budget may be amended from time to time in accordance with this Agreement.

1.85“Gilead Development Plan” means (a) the plan for the Development of the
Licensed Products [******], in each case, during the Profit-Share Term, as such
plan may be amended from time to time in accordance with this Agreement, which
plan shall describe [******], as such plan may be amended from time to time in
accordance with this Agreement.

1.86“Gilead Indemnitees” has the meaning set forth in Section 14.2.

1.87[******]

1.88“GLP” means the applicable then-current good laboratory practice standards
as are required by applicable Regulatory Authorities or Applicable Law in the
relevant jurisdiction, including, in the United States, those promulgated or
endorsed by the FDA in U.S. 21 C.F.R. Part 58, or the equivalent thereof as
promulgated or endorsed by the applicable Regulatory Authorities outside of the
United States.

1.89“GMP” means all applicable then-current good manufacturing practice
standards relating for fine chemicals, intermediates, bulk products, or finished
pharmaceutical or biological products, as are required by applicable Regulatory
Authorities or Applicable Law in the relevant jurisdiction, including, as
applicable: (a) all applicable requirements detailed in the FDA’s current Good
Manufacturing Practices regulations, U.S. 21 C.F.R. Parts 210 and 211; (b) all
applicable requirements detailed in the EMA’s “The Rules Governing Medicinal
Products in the European Community, Volume IV, Good Manufacturing Practice for
Medicinal Products;” and (c) all Applicable Law promulgated by any Governmental
Authority having jurisdiction over the manufacture of the applicable compound or
pharmaceutical or biological product, as applicable.

7

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.90“Governmental Authority” means any:  (a) federal, state, local, municipal,
foreign, or other government; (b) governmental or quasi-governmental authority
of any nature (including any agency, board, body, branch, bureau, commission,
council, department, entity, governmental division, instrumentality, office,
officer, official, organization, representative, subdivision, unit, and any
court or other tribunal); (c) multinational governmental organization or body;
or (d) entity or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military, or taxing
authority or power of any nature.

1.91[******]

1.92“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976
(15 U.S.C. § 18a).

1.93“ICC Rules” has the meaning set forth in Section 16.7.1(b).

1.94[******]

1.95[******]

1.96“IND” means an investigational new drug application (including any amendment
or supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R. Part 312,
including any amendments thereto.  References herein to IND shall include, to
the extent applicable, any comparable filing(s) outside the U.S. for the
investigation of any product in any other country or group of countries (such as
a Clinical Trial Application in the EU).

1.97“IND Acceptance” means, with respect to an IND, the earlier of: (a) receipt
by a Party, its Affiliate or a Sublicensee of written confirmation from a
Regulatory Authority or other applicable Person that Clinical Trials may proceed
under such IND; or (b) expiration of the applicable waiting period after which
Clinical Trials may proceed under such IND.

1.98“Indemnification Claim Notice” has the meaning set forth in Section 14.4.1.

1.99“Indemnitee” has the meaning set forth in Section 14.4.1.

1.100“Indemnitor” has the meaning set forth in Section 14.4.1.

1.101[******]

1.102[******]

1.103“Indication” means [******].

1.104“Information Request Notice” has the meaning set forth in Section 2.3.1.

1.105“Infringement” has the meaning set forth in Section 11.3.1.

1.106“Initial Licensed Antibody” has the meaning set forth in Section 1.117(i).

1.107“Initial Licensed Product” means the Licensed Product that constitutes,
incorporates, comprises, or contains the Initial Licensed Antibody [******].

1.108[******]

8

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.109“Invention” means any process, method, composition of matter, article of
manufacture, discovery, or finding that is conceived or reduced to practice.

1.110“Joint IP” has the meaning set forth in Section 11.1.

1.111“Joint Patents” has the meaning set forth in Section 11.1.

1.112“JSC” has the meaning set forth in Section 3.1.1.

1.113“Know-How” means algorithms, data, information, Inventions, knowledge,
methods (including methods of use or administration or dosing), practices,
results, software, techniques, technology, and trade secrets, including
analytical and quality control data, analytical methods (including applicable
reference standards), assays, batch records, chemical structures and
formulations, compositions of matter, formulae, materials, manufacturing data,
pharmacological, toxicological and clinical test data and results, processes,
reports, research data, research tools, sequences, standard operating
procedures, and techniques, in each case, whether patentable or not, and, in
each case, tangible manifestations thereof.

1.114“Knowledge” means, with respect to Agenus, [******]

1.115“License Agreement” means the License Agreement, dated the date hereof, by
and between the Parties, with respect to the antibody known as AGEN1423.

1.116“License Agreement Effective Date” means the Effective Date as defined
under the License Agreement.

1.117“Licensed Antibody” means: (i) the Bispecific Antibody known as AGEN1223
[******] as described in more detail on Schedule 1.117 (the “Initial Licensed
Antibody”) and (ii) any other Bispecific Antibody: [******].

1.118[******]

1.119“Licensed Product” means [******] product that [******] a Licensed
Antibody, [******].

1.120“Licensed Product Marks” has the meaning set forth in Section 11.6.

1.121[******]

1.122[******]

1.123“MAA” means a Marketing Authorization Application, BLA, or similar
application, as applicable, and all amendments and supplements thereto,
submitted to the FDA, EMA, or any equivalent filing in a country or regulatory
jurisdiction other than the U.S. or EU with the applicable Regulatory Authority,
to obtain marketing approval for a pharmaceutical or biological product, in a
country or in a group of countries.

1.124“Major European Markets” means [******].

1.125“Manufacture” means all activities related to the manufacturing of a
product or any component or ingredient thereof, including the production,
manufacture, processing, filling, finishing, packaging, labeling, shipping, and
holding of product or any intermediate thereof, including process

9

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

development, process qualification and validation, scale-up, commercial
manufacture and analytic development, product characterization, stability
testing, quality assurance, and quality control.

1.126“Manufacturing CMO” means a Third Party designee of Gilead which performs,
or will perform, Manufacturing services with respect to any Licensed Product.

1.127“Material Amendment” has the meaning set forth in Section 9.3.4(a).

1.128“Material Breach” means a breach of this Agreement which [******].

1.129“Milestone Event” has the meaning set forth in Section 9.6.1.

1.130“Milestone Payment” has the meaning set forth in Section 9.6.1.

1.131[******]

1.132[******]:

1.132.1[******]

1.132.2[******]

1.132.3[******]

1.132.4[******]

1.132.5[******]

1.132.6[******]

1.132.7[******]

1.132.8[******]

1.133[******]

1.134“Operating Expenses” means, with respect to a Profit-Share Product,
[******].  Operating Expenses shall be determined [******].

1.135“Option” has the meaning set forth in Section 2.1.

1.136“Option and License Agreements” means, collectively, this Agreement and the
Option and License Agreement (AGEN2373).

1.137“Option and License Agreement (AGEN2373)” means the Option and License
Agreement, dated the date hereof, by and between the Parties, with respect to
the antibody known as AGEN2373.

1.138“Option Closing Date” has the meaning set forth in Section 2.6.1.

1.139“Option Early Exercise Review Period” has the meaning set forth in Section
2.3.2(a).

10

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.140“Option Effective Date” has the meaning set forth in Section 2.4.

1.141“Option Exercise” has the meaning set forth in Section 2.4.

1.142“Option Exercise Date” has the meaning set forth in Section 2.5.

1.143“Option Exercise Notice” has the meaning set forth in Section 2.4.

1.144“Option Period” means the period of time commencing on the Effective Date
and ending upon the earlier of: (a) [******], as such period may be extended
pursuant to Section 2.3; and (b) [******].

1.145“Ordinary Course Agreement” means [******].

1.146“Other Expenses” means, with respect to a Profit-Share Product, the
following items, to the extent [******].

1.147[******].

1.148[******].

1.149“Outstanding Profit-Share Costs” has the meaning set forth in Section
9.3.5(c)(3).

1.150[******].

1.151“Party” has the meaning set forth in the Preamble.

1.152“Patent Extensions” has the meaning set forth in Section 11.7.

1.153“Patents” means: (a) U.S. patents and patent applications in any country or
supranational jurisdiction worldwide; (b) any substitutions, divisionals,
continuations, continuations‑in‑part, reissues, renewals, registrations,
confirmations, and the like of any such patents or patent applications; (c)
foreign counterparts of any of the foregoing; and (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions, including any
supplementary protection certificates of any of the foregoing.

1.154“Payee” means a Party receiving a payment under this Agreement.

1.155“Payor” means a Party owing or making a payment under this Agreement.

1.156“Person” means any individual, partnership, joint venture, limited
liability company, corporation, firm, trust, association, unincorporated
organization, governmental authority or agency, or any other entity not
specifically listed herein.

1.157“Phase 1 Clinical Trial” means [******].

1.158“Phase 1b Clinical Trial” means [******].

1.159“Phase 2 Clinical Trial” means [******].

1.160[******]

1.161[******]

11

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.162[******]

1.163[******]

1.164[******]

1.165[******]

1.166[******]

1.167[******]

1.168“Pricing Approval” means any approval, agreement, determination, or
decision establishing prices that can be charged to consumers for a
pharmaceutical or biological product or that will be reimbursed by Governmental
Authorities for a pharmaceutical or biological product, in each case, in a
country where Governmental Authorities approve or determine pricing for
pharmaceutical or biological products for reimbursement or otherwise.

1.169“Prior CDA” means that certain mutual confidentiality agreement, by and
between Agenus Inc. and Gilead dated [******], as amended by (i) that certain
letter agreement dated [******] between Agenus Inc. and Gilead, [******]and (ii)
that certain letter agreement between Agenus Inc. and Gilead dated [******].

1.170“Profit (Loss)” means, with respect to the Profit-Share Product, Net Sales
plus Sublicense Revenues, less COGS less Operating Expenses, in each case,
solely to the extent incurred with respect to the U.S.

1.171“Profit-Share” has the meaning set forth in Section 9.3.1.

1.172“Profit-Share Effective Date” means the [******] of the [******] following
the [******] in which Agenus delivers the Profit-Share Option Exercise Notice in
accordance with Section 9.3.2.

1.173“Profit-Share Opt-Out Effective Date” means the [******] of the [******]
following the [******] in which Agenus delivers the Profit-Share Opt-Out Notice
in accordance with Section 9.3.5(a).

1.174“Profit-Share Opt-Out Notice” has the meaning set forth in Section
9.3.5(a).

1.175“Profit-Share Opt-Out Option” has the meaning set forth in Section
9.3.5(a).

1.176“Profit-Share Opt-Out Option Exercise Deadline” has the meaning set forth
in Section 9.3.5(a).

1.177“Profit-Share Option” has the meaning set forth in Section 9.3.1.

1.178“Profit-Share Option Exercise Deadline” has the meaning set forth in
Section 9.3.1.

1.179“Profit-Share Option Exercise Notice” has the meaning set forth in Section
9.3.2.

1.180“Profit-Share Product” means the Initial Licensed Product for which Agenus
has exercised the Profit-Share Option in accordance with Section 9.3.2, but only
for so long as the Profit-Share Term for such Initial Licensed Product remains
in effect, after which such Initial Licensed Product shall automatically become
a Royalty-Bearing Product.

12

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.181“Profit-Share Term” means the period of time commencing on the Profit-Share
Effective Date and expiring upon the earliest of: (a) the Profit-Share Opt-Out
Effective Date; (b) the Profit-Share Termination Effective Date; and (c)
expiration of the Royalty Term with respect to the Profit-Share Product in the
U.S.

1.182“Profit-Share Termination Effective Date” has the meaning set forth in
Section 9.3.5(b).

1.183“Prosecution and Maintenance” or “Prosecute and Maintain” means, with
regard to a Patent, the preparation, filing, prosecution, and maintenance of
such Patent, as well as re-examinations, reissues, appeals, and requests for
patent term adjustments with respect to such Patent, together with the
initiation or defense of interferences, oppositions, inter partes review,
derivations, re-examinations, post-grant proceedings, and other similar
proceedings [******] with respect to the particular Patent, and any appeals
therefrom.  For clarification, “Prosecution and Maintenance” or “Prosecute and
Maintain” shall not include any other enforcement actions taken with respect to
a Patent.

1.184“Receiving Party” shall have the meaning set forth in Section 12.1.

1.185“Regulatory Approval” means, all approvals, licenses, and authorizations of
the applicable Regulatory Authority necessary for the marketing and sale of a
pharmaceutical or biological product for a particular Indication in a country or
region (including separate Pricing Approvals, as necessary), and including the
approvals by the applicable Regulatory Authority of any expansion or
modification of the label for such Indication.

1.186“Regulatory Authority” means any national or supranational Governmental
Authority, including the U.S. Food and Drug Administration (and any successor
entity thereto) (the “FDA”) in the U.S., the European Medicines Agency (and any
successor entity thereto) (the “EMA”) in the EU, or any health regulatory
authority in any country or region that is a counterpart to the foregoing
agencies, in each case, that holds responsibility for development and
commercialization of, and the granting of Regulatory Approval for, a
pharmaceutical or biological product in such country or region.

1.187[******]

1.188“Regulatory Materials” means the regulatory registrations, applications,
authorizations, and approvals (including approvals of MAAs, INDs, supplements
and amendments, pre- and post-approvals, Pricing Approvals, and labeling
approvals), Regulatory Approvals, and other submissions made to or with any
Regulatory Authority, including drug master files, for research, development
(including the conduct of Clinical Trials), manufacture, or commercialization of
a pharmaceutical or biological product in a regulatory jurisdiction, together
with all related correspondence to or from any Regulatory Authority and all
documents referenced in the complete regulatory chronology for each MAA, IND,
and foreign equivalents of any of the foregoing.

1.189“Rejection Event” has the meaning set forth in Section 15.4.1.

1.190“ROW” means all of the countries in the Territory other than the United
States.

1.191“Royalty-Bearing Product” means any Licensed Product other than a
Profit-Share Product.

1.192“Royalty Floor” means [******].

13

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.193“Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period of time commencing on the First Commercial
Sale of any Licensed Product in such country and expiring upon the latest
of:  [******].

1.194“Royalty Territory” means: (a) the Territory, with respect to
Royalty-Bearing Products; and (b) the ROW, with respect to Profit-Share
Products.

1.195“Sales Milestone Event” has the meaning set forth in Section 9.7.1.

1.196“Sales Milestone Payment” has the meaning set forth in Section 9.7.1.

1.197“Sales Representative” has the meaning set forth in Section 1.55.

1.198“Securities Regulators” has the meaning set forth in Section 12.3.1(a).

1.199[******]

1.200[******]

1.201[******]

1.202[******]

1.203“Settlement Sublicensee” means a Third Party that is granted a license or
sublicense under a settlement agreement between such Third Party and a Party,
any of its Affiliates, or any of its or their respective licensees or
sublicensees, which agreement was entered into in connection with an ANDA
settlement or similar agreement.

1.204“Standard Cost of Manufacturing” means, with respect to the Profit-Share
Product for a given Calendar Year, [******].

1.205“Stock Purchase Agreement” has the meaning set forth in the Recitals.

1.206“Sublicense Revenues” means all amounts received by Gilead from a
Sublicensee in consideration for a sublicense under the licenses granted to
Gilead pursuant to this Agreement to Develop and Commercialize Licensed Products
in the U.S., excluding: [******].

1.207“Sublicensee” means, with respect to Gilead, a Third Party to whom Gilead
has granted a sublicense or license, either directly or indirectly, under the
Agenus IP licensed to Gilead by Agenus pursuant to this Agreement, to Develop,
Manufacture, or Commercialize the Licensed Products in the Field in the
Territory, but excluding: (a) any Third Party acting solely as a distributor;
and (b) Agenus and any of its Affiliates.

1.208“Supply Agreement” has the meaning set forth in Section 7.2.

1.209“Taxes” has the meaning set forth in Section 9.10.2.

1.210“Term” has the meaning set forth in Section 15.1.1.

1.211“Terminated Licensed Product” means: (a) in the case of the termination of
this Agreement with respect to a Licensed Product pursuant to Section 15.2 or
Section 15.3, the Licensed Product subject to such termination; (b) in the case
of the termination of this Agreement with respect to a

14

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

country pursuant to Section 15.2 or Section 15.3, all Licensed Products in the
country subject to such termination; and (c) in the case of termination of this
Agreement in its entirety, all Licensed Products in all countries in the
Territory.

1.212“Territory” means worldwide.

1.213“Third Party” means any Person other than Agenus or Gilead that is not an
Affiliate of Agenus or of Gilead.

1.214“Third Party Claim” means any and all suits, claims, actions, proceedings,
or demands brought by a Third Party.

1.215“Third Party Expenses” means [******].

1.216“Third Party Infringement Claim” has the meaning set forth in Section
11.4.1.

1.217“Transferred Inventory” has the meaning set forth in Section 8.3.

1.218“Transfer Taxes” has the meaning set forth in Section 9.10.2(a).

1.219“Transition Period” has the meaning set forth in Section 8.1.

1.220“U.S. Co-Commercialization Agreement” has the meaning set forth in Section
6.2.

1.221“U.S. Co-Commercialization Negotiation Period” has the meaning set forth in
Section 6.2.

1.222“U.S. Co-Commercialization Notice” has the meaning set forth in Section
6.2.

1.223“U.S. Co-Commercialization Option” has the meaning set forth in Section
6.2.

1.224“U.S. Development” means, with respect to the Profit-Share Product,
Development activities intended to support the filing of an MAA (including any
supplement or amendment thereto) for the Profit-Share Product in the U.S.

1.225“United States” or “U.S.” means the United States of America and all of its
territories and possessions.

1.226“Upstream License Agreement” means any contract or agreement with a Third
Party pursuant to which Agenus in-licenses or otherwise maintains Control of
Patents, Know-How, or other intellectual property rights that constitute Agenus
IP for purposes of this Agreement, including such Upstream License Agreements
set forth on Schedule 13.2.15 (“Existing Upstream License Agreements”) and any
Upstream License Agreements which become such pursuant to Section 8.6.

1.227“Valid Claim” means, (a) with respect to a pending application, [******];
and (b) with respect to an issued Patent, a claim of such patent that has not
expired, lapsed, been cancelled, or abandoned, or been dedicated to the public,
disclaimed, or held unenforceable, invalid, revoked, or cancelled by a court or
administrative agency of competent jurisdiction in an order or decision from
which no appeal has been or can be taken, including through opposition,
reexamination, reissue, disclaimer, inter partes review, post grant procedures,
or similar proceedings.

15

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

1.228“[******]” means a [******] of a [******] of an [******] and a [******] of
an [******] that [******].

Article 2
OPTION

General

. Agenus hereby grants to Gilead an exclusive option, during the Option Period,
to obtain an exclusive license, under the Agenus IP, to Develop, Manufacture,
and Commercialize Licensed Products in the Field in the Territory on the terms
and conditions provided in this Agreement (the “Option”).

Activities Prior to the Option Effective Date

.

2.2.1Development. Prior to the Option Effective Date, Agenus shall be solely
responsible for the Development (and Manufacture, or having Manufactured, for
the purposes thereof) of the Licensed Antibodies and the Licensed Products;
provided, that Agenus shall use Commercially Reasonable Efforts to Develop the
Licensed Antibodies and the Licensed Products and Manufacture or have
Manufactured necessary quantities thereof in accordance with: (a) the Agenus
Development Plan, as may be amended from time to time by mutual agreement of the
Parties or to the extent required by Applicable Law or any relevant Regulatory
Authority; (b) the Clinical Trial Criteria; and (c) the reasonable directions of
the JSC.  Subject to Section 2.2.5, all such Development and associated
Manufacturing shall be [******].  The Agenus Development Plan shall remain in
effect unless and until amended as provided herein. From the Effective Date
until the Option Effective Date, the JSC shall review and discuss potential
amendments to the Agenus Development Plan at least [******]. In addition, the
Parties will agree upon an amendment to the Agenus Development Plan in order to
ensure that such plan is designed to enable Agenus to, during the Option Period,
provide Gilead with the Data Package with respect to the first completed Phase
1b Clinical Trial of an Initial Licensed Product which meets the Clinical Trial
Criteria.

2.2.2Prosecution and Maintenance of Agenus Patents. Prior to the Option
Effective Date and subject to Section 11.2.1, Agenus shall [******] Prosecute
and Maintain the Agenus Patents [******].

2.2.3Information-Sharing. Prior to the Option Effective Date, at each meeting of
the JSC or as otherwise agreed by the Parties, Agenus will provide the JSC with
written reports or presentations summarizing its activities with respect to the
Development and associated Manufacture of the Licensed Antibodies and the
Licensed Products.  Each report or presentation will cover such activities since
the previous JSC meeting, including a summary of results, information, and data
generated and any material developments and activities planned with respect to
the Licensed Antibodies or the Licensed Products.  Upon request by the JSC or by
Gilead, Agenus will provide the JSC with such other then-existing information
and such additional access to records with respect to the Licensed Antibodies
and the Licensed Products as the JSC or Gilead may reasonably request, including
the underlying information used to support such summaries.

2.2.4[******]

2.2.5Supply of Licensed Products for Phase 2 Clinical Trial.  During the Option
Period, Gilead may request, by written notice to Agenus, that Agenus, either
itself or through a mutually-acceptable Third Party contract manufacturer,
Manufacture Initial Licensed Product for purposes of a Phase 2 Clinical Trial
(as determined in Gilead’s reasonable discretion) to be conducted following the
Option Effective Date.  Following such request, and [******], Agenus shall
[******], either itself or through a mutually-acceptable Third Party contract
manufacturer, to Manufacture such supply.  Gilead shall reimburse Agenus for the

16

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

[******].  Agenus shall, upon Gilead’s request, promptly terminate, or cause to
be terminated, the Manufacture of supply (if any) by a Third Party contract
manufacturer pursuant to this Section 2.2.5; provided, that Gilead shall
reimburse Agenus for [******].  To the extent Manufacturing under this Section
2.2.5 is performed by Agenus (rather than a Third Party contract manufacturer),
the terms on which Gilead will purchase such Initial Licensed Products will be
[******].  All Initial License Product Manufactured pursuant to this Section
2.2.5 shall remain in the possession and control of Agenus unless and until the
Option Effective Date occurs.

2.2.6[******].

Data Package

.

2.3.1Completion of Phase 1b Clinical Trial.

(a)Agenus shall provide Gilead with the Data Package with respect to the first
completed Phase 1b Clinical Trial of an Initial Licensed Product which meets the
Clinical Trial Criteria promptly following the completion of such Phase 1b
Clinical Trial.

(b)Within [******] after the Effective Date, Gilead shall [******].

(c)Notwithstanding Section 2.3.2(b), from Gilead’s receipt of the Data Package
until the expiration of the Option Period, Gilead may provide Agenus with
written notice requesting then-existing additional information with respect to
the Licensed Antibodies or applicable Licensed Products, or a discussion with
Agenus representative(s) who have the relevant knowledge and information
regarding the Licensed Antibodies or the applicable Licensed Products,
reasonably required in order to understand such Data Package or to evaluate
whether to exercise the Option (each, an “Information Request Notice”).  Agenus
shall use all reasonable efforts to provide such information or hold such
discussion as promptly as practicable but in any event within [******] after
receipt of such Information Request Notice.  If the Information Request Notice
is provided during the [******], to the extent that Agenus has not provided such
information in any material respect or has failed to hold such discussion within
the [******] period, Gilead shall notify Agenus thereof and the Option Period
shall be extended by [******].

2.3.2Prior to Completion of Phase 1b Clinical Trial.

(a)Notwithstanding Section 2.3.1, [******] during the period from the Effective
Date until the first completed Phase 1b Clinical Trial of an Initial Licensed
Product which meets the Clinical Trial Criteria, Gilead may provide written
notice to Agenus requesting a Data Package (each, a “Data Package Request
Notice”).  Promptly, but in any event within [******]following receipt of such
Data Package Request Notice, Agenus shall deliver to Gilead such Data
Package.  Beginning upon receipt of the Data Package, Gilead shall have a period
of [******] to review the Data Package (as such period may be extended in
accordance with Section 2.3.2(b), the “Option Early Exercise Review Period”).

(b)From time to time during the Option Early Exercise Review Period, Gilead may
provide Agenus with written notice requesting additional then-existing
information with respect to the Licensed Antibodies or the applicable Licensed
Products, or a discussion with Agenus representative(s) who have the relevant
knowledge and information regarding the Licensed Antibodies or Licensed
Products, reasonably required in order to understand such Data Package or to
evaluate whether to exercise the Option (each, an “Early Exercise Comment
Notice”), and Agenus will provide such information or hold such discussion as
promptly as practicable but in any event within [******] after receipt of such
Early Exercise Comment Notice.  If an Early Exercise Comment Notice is provided
during the first [******] of the Option Early Exercise Review Period, to the
extent that Agenus has not provided such information in any material

17

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

respect or has failed to hold such discussion within the [******] period, Gilead
shall notify Agenus thereof and the Option Early Exercise Review Period shall be
extended by [******].

(c)Notwithstanding Section 2.3.2(b), if, following delivery of a Data Package
Request Notice, Gilead has not exercised the Option within the Option Early
Exercise Review Period applicable to such Data Package Request Notice, then
Gilead may submit a new Data Package Request Notice, in which case Section
2.3.2(a) shall apply to such new Data Package Request Notice.

Option Exercise

. Gilead may exercise the Option (the “Option Exercise”) at any time during the
Option Period by providing written notice thereof (the “Option Exercise Notice”)
to Agenus. Gilead shall deliver, together the Option Exercise Notice, a notice
to Agenus which identifies the filings, notices, applications, or other
submissions, if any, under Antitrust Law which Gilead determines are necessary
or advisable in connection with the Option Exercise (“Antitrust Filings”) and
Agenus shall deliver an updated Schedule 13.2 as of the Option Exercise Date to
the extent that Gilead has not received the Data Package as of such
date.  Gilead’s rights and obligations hereunder in connection with the Option
Exercise (including any licenses to be granted in connection therewith) shall
become effective only upon the Option Closing Date (the “Option Effective
Date”).  If no Option Exercise occurs pursuant to Section 2.4 within the Option
Period, then Gilead shall have no further rights with respect to Licensed
Antibodies and Licensed Products under this Agreement.

Antitrust Filings

.  As soon as reasonably practicable following date on which Gilead provides the
Option Exercise Notice to Agenus in accordance with Section 2.4 (the “Option
Exercise Date”) and in any event within [******] thereof, each of Agenus and
Gilead shall prepare and submit any Antitrust Filings, if any, including any
such required filings under the HSR Act and the rules promulgated thereunder,
with respect to the Option Exercise. In connection with any such Antitrust
Filings, the Parties shall furnish promptly to the United States Federal Trade
Commission, the Antitrust Division of the United States Department of Justice,
and any other applicable Governmental Authority any additional information
requested within their authority under the HSR Act or other Antitrust Law, use
reasonable efforts to obtain antitrust clearance for the transactions
contemplated hereunder as soon as practicable with respect to the Option
Exercise, and otherwise cooperate with each other in the governmental antitrust
clearance process. [******] fees in connection with any filings under this
Section 2.5, and [******] attorneys’ fees and other expenses in connection
therewith.

Option Exercise Closing; Effectiveness

.

 

2.6.1Option Exercise Closing.  The closing of the transactions contemplated by
this Agreement in connection with the Option Exercise (including any licenses to
be granted in connection therewith) shall take place remotely via the electronic
exchange of documents and signatures as soon as practical, but no later than the
[******] following the date on which all of the conditions precedent set forth
in Section 2.6.2 have been satisfied or waived by the applicable Party (other
than Section 2.6.2(c), which can only be satisfied or waived at the closing), or
at such other time and place as Agenus and Gilead may agree upon in writing (the
“Option Closing Date”).

2.6.2Conditions to Option Effectiveness. The obligation of the Parties to
consummate the transactions contemplated by this Agreement in connection with
the Option Exercise (including any licenses to be granted in connection
therewith) is subject to the satisfaction by each Party of the following
conditions, any or all of which may be waived in whole or in part by the other
Party in its sole discretion, subject to Applicable Law:

(a)the expiration or termination of all applicable waiting period(s) and any
other required clearances under the Antitrust Filings, if any, including under
the HSR Act;

18

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(b)the representations and warranties made by such Party in Sections 13.1 and
13.2 (with respect to Agenus) and Sections 13.1 and 13.3 (with respect to
Gilead) shall be true and correct in all material respects as of the Option
Effective Date, as updated by any updated Schedule 13.2 that Agenus may deliver
as of the Option Effective Date and, with respect to Agenus as such Party,
Agenus shall have performed and complied in all material respects with the
covenants set forth in Section 13.4.2; and

(c)the provision by each Party to the other Party of an officer’s certificate
certifying the satisfaction of the condition in Section 2.6.2(b) with respect to
such Party.

Gilead Development Plan and Gilead Development Budget

. Promptly following the Option Effective Date, Gilead shall provide to Agenus
the initial Gilead Development Plan, including the initial Gilead Development
Budget.  

Article 3
GOVERNANCE

Joint Steering Committee

.

3.1.1Establishment; Responsibilities. Within [******] after the Effective Date,
the Parties shall establish a joint steering committee (the “JSC”) as more fully
described in this Section 3.1. The JSC shall serve as a forum to facilitate
communications between the Parties and, to the extent provided in this Section
3.1, shall have review and decision-making responsibilities, as well as general
oversight of the relevant activities, with respect to: (a) Development (and
Manufacture, or having Manufactured, for the purposes thereof) of the Licensed
Antibodies and the Licensed Products prior to the Option Effective Date; and (b)
the Development and Commercialization of the Profit-Share Product during the
Profit-Share Term.  In particular, the JSC shall: (i) review and discuss
potential amendments to the Agenus Development Plan in accordance with Section
2.2.1; (ii) request, receive, and review information and access to records with
respect to the Licensed Antibodies and the Licensed Products prior to the Option
Effective Date in accordance with Section 2.2.3; (iii) review, discuss, and
approve any amendment to the Gilead Development Plan, including the Gilead
Development Budget, in accordance with Section 4.2; (iv) adopt and approve the
Commercialization Plan (including the Commercialization Budget), including any
amendments thereto, in accordance with Section 6.1; and (v) review and discuss,
from time to time, [******].

3.1.2Representatives. The JSC shall be comprised of [******] (or such other
number of representatives as the Parties may mutually agree; provided, that
Gilead and Agenus shall at all times have an equal number of representatives on
the JSC) from each of Gilead and Agenus.  Each representative of a Party shall
have sufficient seniority and expertise to participate on the JSC as determined
in such Party’s reasonable judgment.  Gilead shall have the right to designate
the chairperson of the JSC from among its [******] JSC representatives.  Each
Party may replace any or all of its representatives on the JSC at any time upon
written notice to the other Party in accordance with Section 16.2.  Each Party
may, upon receiving the other Party’s prior written consent (not to be
unreasonably withheld, conditioned, or delayed), invite non-JSC representatives
of such Party and any Third Party to attend meetings of the JSC; provided, that
any such non-JSC representative or Third Party is bound by obligations of
confidentiality, non-disclosure, and non-use no less restrictive than those set
forth in Article 12, and obligations as to ownership of inventions and data
consistent with those set forth in this Agreement, prior to attending any such
meeting.  

3.1.3Meetings. The first scheduled meeting of the JSC shall be held no later
than [******] after establishment of the JSC unless otherwise agreed by the
Parties.  After the first scheduled meeting of the JSC until the time at which
the JSC is disbanded in accordance with Section 3.1.5, the JSC shall meet in
person or telephonically at least [******], or more or less frequently as the
Parties agree, on

19

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

such dates and at such places and times as provided herein or as the Parties
shall agree; provided, that representatives of the JSC shall in any event meet
at least [******] per Calendar Year in person.  The representatives of the JSC
may also convene or be consulted from time to time by means of
telecommunications, video conferences, electronic mail, or correspondence, as
deemed necessary or appropriate.  Each Party shall bear all costs and expenses
it incurs in regard to participating in all meetings of the JSC, including all
travel and living expenses.

3.1.4Minutes. Gilead shall be responsible for preparing and circulating minutes
of each meeting of the JSC, setting forth, inter alia, an overview of the
discussions at the meeting.  A draft of such minutes shall be circulated by
Gilead to all representatives of the JSC within [******] after the applicable
meeting.  Such minutes shall be effective only after such minutes have been
approved by both Parties in writing.  Definitive minutes of all JSC meetings
shall be approved and finalized no later than [******] after the meeting to
which the minutes pertain.

3.1.5Decisions. Except as otherwise set forth in this Agreement, for matters
over which the JSC has decision-making authority, all decisions of the JSC shall
be made by consensus, with each Party having one (1) vote.  Decisions of the JSC
made at a meeting shall be recorded in the definitive minutes for such meeting
approved by both Parties as set forth in Section 3.1.4.  If the JSC cannot agree
on any such matter, then either Party may, by providing written notice to the
other Party, have such matter referred to the Executive Officers for
resolution.  If the Executive Officers are unable to resolve the matter within
[******] (or such other longer time frame that the Executive Officers may
otherwise agree upon) after the matter is referred to them in accordance with
this Section 3.1.5, then: [******]; provided, that, [******] shall not have the
right to: (i) make a decision that is stated to require the mutual agreement or
mutual consent of the Parties; (ii) amend, modify, interpret, or waive the terms
of this Agreement or the U.S. Co-Commercialization Agreement, or otherwise act
in contravention of the terms of this Agreement; (iii) resolve any dispute
regarding whether a Milestone Event or a Sales Milestone Event set forth herein
has been achieved; or (iv) require [******] to perform any act that it
reasonably believes to be inconsistent with Applicable Law.  

3.1.6Disbandment. The JSC shall remain in effect from the date on which it is
established in accordance with Section 3.1.1 and shall automatically disband on
the earlier of: (a) the Profit-Share Option Exercise Deadline, if Agenus does
not exercise the Profit-Share Option in accordance with Section 9.3.2; or (b)
the expiration of the Profit-Share Term, if Agenus exercises the Profit-Share
Option in accordance with Section 9.3.2.

Sub-Committees

. The JSC may, at any time that it deems necessary or appropriate, establish
additional joint committees (including, e.g., [******]) and delegate such of its
responsibilities as it determines appropriate to such joint committees.  Any
such joint committees shall automatically be disbanded upon the disbandment of
the JSC in accordance with Section 3.1.6.

Article 4
DEVELOPMENT

From and after the Option Effective Date:

 

Responsibility

.  Subject to the terms and conditions of this Agreement, Gilead shall have the
sole right (and shall solely control, at its discretion), itself or with or
through its Affiliates, Sublicensees, or other Third Parties, to Develop the
Licensed Products in the Field in the Territory.  Subject to Section 9.3, all
such Development shall be at [******].

20

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Gilead Development Plan and Gilead Development Budget

. During the Profit-Share Term: (a) the JSC shall review and discuss potential
amendments to the Gilead Development Plan, including the Gilead Development
Budget, at least [******]; and (b) subject to Section 3.1.5, the JSC shall have
the authority to approve any amendment to the Gilead Development Plan, including
the Gilead Development Budget.

Development Diligence

. [******]

Development Updates Outside of Profit-Share Term

. From the expiration of the Profit-Share Term, if any, and continuing until the
date on which Gilead has submitted an MAA to the applicable Regulatory Authority
for [******] Licensed Product [******], Gilead shall submit to Agenus, [******],
a written report with respect to the Licensed Products summarizing: [******].

Article 5
REGULATORY

Regulatory Matters

.

5.1.1Responsibility.

(a)Prior to the Option Effective Date, Agenus shall have the sole right (and
shall solely control, at its discretion but subject to JSC input and approval),
itself or with or through its Affiliates or other Third Parties to prepare, and
submit to applicable Regulatory Authorities, all Regulatory Materials, for
Licensed Products.

(b)From and after the Option Effective Date, and subject to the terms and
conditions of this Agreement, Gilead shall have the sole right (and shall solely
control, at its discretion), itself or with or through its Affiliates,
Sublicensees, or other Third Parties, to: (i) prepare, and submit to applicable
Regulatory Authorities, all Regulatory Materials for Licensed Products; and (ii)
obtain and maintain all Regulatory Approvals for Licensed Products.

5.1.2Communications with Regulatory Authorities. For clarity and without
limiting Section 5.1.1:

(a)Prior to the Option Effective Date, (i) Agenus shall have the exclusive right
to correspond or communicate with Regulatory Authorities regarding the Licensed
Products, (ii) unless required by Applicable Law, Gilead, its Affiliates, and
its permitted subcontractors shall not correspond or communicate with Regulatory
Authorities regarding any Licensed Product without first obtaining Agenus’ prior
written consent, and (iii) if Gilead, its Affiliates, or its permitted
subcontractors receive any correspondence or other communication from a
Regulatory Authority regarding a Licensed Product, Gilead shall provide Agenus
with access to or copies of all such material written or electronic
correspondence promptly after its receipt.

(b)From and after the Option Effective Date, (i) Gilead shall have the exclusive
right to correspond or communicate with Regulatory Authorities regarding the
Licensed Products, (ii) unless required by Applicable Law, Agenus, its
Affiliates, and its permitted subcontractors shall not correspond or communicate
with Regulatory Authorities regarding any Licensed Product without first
obtaining Gilead’s prior written consent, and (iii) if Agenus, its Affiliates,
or its permitted subcontractors receive any correspondence or other
communication from a Regulatory Authority regarding a Licensed Product, Agenus
shall provide Gilead with access to or copies of all such material written or
electronic correspondence promptly after its receipt.

21

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

5.1.3Agenus Support. From and after the Option Effective Date, Agenus shall
[******] to support Gilead as may be reasonably requested by Gilead from time to
time in connection with Gilead’s preparation, submission to Regulatory
Authorities and maintenance of Regulatory Materials for Licensed Products,
including, upon Gilead’s reasonable request, attending meetings with Regulatory
Authorities regarding any Licensed Product.

Regulatory Materials

.

5.2.1Pre-Option Exercise Regulatory Materials. Agenus shall solely own any and
all Regulatory Materials for the Licensed Products made, generated or filed
prior to the Option Effective Date (the “Existing Regulatory Materials”). Except
to the extent notified otherwise in writing by Gilead, after the Option
Effective Date, Agenus shall assign and transfer (and hereby does assign and
transfer), or cause to be assigned and transferred to the extent not owned by
Agenus, to Gilead (or its designee), no later than [******] after the Option
Effective Date any and all Existing Regulatory Materials, including providing
true, accurate, and complete hard or electronic copies thereof to Gilead. From
and after such assignment and transfer, Gilead (or its designee) shall have the
sole right, in its sole discretion, to file, maintain, and hold title to all
Existing Regulatory Materials.

5.2.2New Regulatory Materials.  All Regulatory Materials generated or arising
from or in connection with activities under this Agreement after the Option
Effective Date with respect to Licensed Products shall be owned by and held in
the name of Gilead or its designee, and, except for Existing Regulatory
Materials (which are addressed in Section 5.2.1), and any such Regulatory
Materials issued in the name of Agenus, its Affiliates or contractors shall
promptly following the Option Effective Date be assigned by Agenus to Gilead or
its designee to the extent permitted by Applicable Law or, in the event
assignment is not permitted under Applicable Law, held in trust for, or for the
sole benefit of, Gilead or its designee.

Right of Reference; Access to Data

.

5.3.1From and after the Option Effective Date and prior to the time at which
Regulatory Materials are transferred and assigned to Gilead or its designee, or
in the event of failure to transfer and assign any Regulatory Materials to
Gilead or its designee, as required by Section 5.2.1 or Section 5.2.2, Gilead
and its designees shall have, and Agenus (on behalf of itself and its
Affiliates) hereby grants to Gilead and its designees, access and a right of
reference (without any further action required on the part of Agenus, its
Affiliates or contractors, whose authorization to file this consent with any
Regulatory Authority is hereby granted) to all such Regulatory Materials and all
data contained or referenced therein for Gilead and its designees to exercise
its rights and perform its obligations under this Agreement with respect to
Licensed Products. In all cases, from and after the Option Effective Date,
Gilead and its designees shall have access to all data contained or referenced
in all such Regulatory Materials, and Agenus shall ensure that Gilead and its
designees are afforded such access.

5.3.2Upon transfer and assignment of the Existing Regulatory Materials and the
data contained or referenced therein to Gilead or its designee in accordance
with Section 5.2.1, Gilead shall grant and hereby grants to Agenus and its
designees a right of reference (without any further action required on the part
of Gilead, its Affiliates or contractors, whose authorization to file this right
of reference with any Regulatory Authority is hereby granted) to any INDs
transferred and assigned to Gilead as an Existing Regulatory Material and all
data contained or referenced therein, solely for Agenus and its designees to
Develop and seek and maintain Regulatory Approvals of [******].

22

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Article 6
COMMERCIALIZATION

General

.  Subject to the terms and conditions of this Agreement, from and after the
Option Effective Date, Gilead shall have, subject to Section 6.2, the sole right
(and shall solely control, at its discretion), itself or with or through its
Affiliates, Sublicensees, or other Third Parties, to Commercialize the Licensed
Products in the Field in the Territory.  Subject to Section 9.3, all such
Commercialization shall be at [******].  During the Profit-Share Term, such
Commercialization activities in the U.S. shall be conducted in accordance with
the Commercialization Plan and the Commercialization Budget, which shall be
adopted and approved (including any amendments thereto), from time to time by
the JSC.

Certain Agenus U.S. Co-Commercialization Activities

. If Agenus exercises the Profit-Share Option, it shall have the option (the
“U.S. Co-Commercialization Option”), exercisable by providing written notice to
Gilead (the “U.S. Co-Commercialization Notice”) in the Profit-Share Option
Exercise Notice, to perform certain Commercialization-related activities with
respect to the Profit-Share Product in the United States as set forth in
Schedule 6.2. If Agenus does not exercise the U.S. Co-Commercialization Option
in accordance with this Section 6.2, then such option will be deemed irrevocably
waived. If Agenus exercises the U.S. Co-Commercialization Option, the Parties
shall negotiate in good-faith for up to [******] Gilead’s receipt of the U.S.
Co-Commercialization Notice (the “U.S. Co-Commercialization Negotiation Period”)
the terms of a definitive agreement addressing such activities, which agreement
will include the terms set forth in Schedule 6.2 (the “U.S. Co-Commercialization
Agreement”) and such other mutually agreed terms and conditions as are customary
for agreements of such type which are consistent with the terms and conditions
of this Agreement, including Schedule 6.2.  The U.S. Co-Commercialization
Agreement shall include: [******].

Article 7
MANUFACTURING; PHARMACOVIGILANCE

General

.

7.1.1Subject to the terms and conditions of this Agreement, prior to the Option
Effective Date, Agenus shall have the sole right (and shall solely control, at
its discretion), itself or with or through its Affiliates, Sublicensees, or
other Third Parties, to Manufacture the Licensed Products in the Field in the
Territory. Subject to Section 2.2.5, prior to the Option Effective Date, all
such Manufacturing shall be [******].

7.1.2Subject to the terms and conditions of this Agreement, from and after the
Option Effective Date, Gilead shall have the sole right (and shall solely
control, at its discretion), itself or with or through its Affiliates,
Sublicensees, or other Third Parties, to Manufacture the Licensed Products in
the Field in the Territory. Subject to Section 9.3, from and after the Option
Effective Date, all such Manufacturing shall be [******].

Supply Agreement

. At the election of Gilead exercisable by written notice to Agenus within
[******] of the Option Effective Date, and subject to any manufacturing capacity
constraints that Agenus may have at the time of such request, the Parties shall
conduct good-faith discussions regarding the terms of a supply agreement (and a
corresponding quality agreement with customary terms and conditions) pursuant to
which Agenus would supply the Licensed Products to Gilead for its Clinical
Trials (the “Supply Agreement”). [******]. In addition, the Supply Agreement
shall otherwise include mutually agreed terms as are customary for agreements of
such type.

23

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Pharmacovigilance

. No later than [******], the Parties shall enter into a pharmacovigilance
agreement in customary form in order to, among other things, coordinate safety
matters and share of safety information with respect to the Licensed Products.

Article 8
ASSISTANCE; TRANSITION; UPSTREAM LICENSE AGREEMENTS

Assistance

. From and after the Option Effective Date, Agenus shall, and shall cause its
Affiliates to, cooperate with Gilead and its designees and provide reasonable
assistance to Gilead and its designees to transition Development and
Manufacturing activities with respect to Initial Licensed Products to Gilead and
its designees to the extent reasonably requested by Gilead, including by: (a)
providing Gilead and its designees reasonable assistance with respect to
Development, regulatory, and Manufacturing transition matters related to the
Initial Licensed Products; and (b) providing Gilead and its designees with
reasonable access by teleconference or in‑person (as requested by Gilead) to
Agenus personnel (and personnel of its Affiliates and Third Party contractors)
involved in Development, regulatory, or Manufacturing matters related to the
Initial Licensed Products to assist with the transition and answer questions
related to the Initial Licensed Products.  Agenus shall provide the assistance
described in this Article 8, with qualified personnel and at Gilead’s reasonable
request, [******] (the “Transition Period”); provided, that Agenus shall, and
shall cause its Affiliates to, complete the activities assigned to, or otherwise
contemplated to be completed by, Agenus under the Tech Transfer Plan which have
not been completed as of the expiration of the Transition Period, and shall
cooperate in good faith with Gilead and its designees and provide reasonable
assistance to Gilead and its designees after expiration of the Transition Period
to address any issues arising out of or not addressed by the transition
activities contemplated by this Section 8.1, which issues are materially and
adversely impacting Gilead’s ability to assume responsibility for the
Development and Manufacture of the Initial Licensed Products in accordance with
this Agreement.

Know-How Transfer

. Without limiting the provisions of Section 8.1, as soon as reasonably
practicable following the Option Exercise Date (but in no event later than
[******] following the Option Exercise Date), the Parties shall agree on and
commence performance of a plan (the “Tech Transfer Plan”), pursuant to which
Agenus shall promptly, following the Option Effective Date and the Tech Transfer
Plan’s agreement and execution, disclose to Gilead and its designees in English,
including by providing hard or electronic copies thereof, [******].

Licensed Products Inventory Transfer

. Without limiting the provisions of Section 8.1, upon Gilead’s written request
and at no additional cost to Gilead, Agenus shall promptly following the Option
Effective Date assign and transfer to Gilead or its designee and deliver to
Gilead or its designee, at a location to be specified by Gilead, the inventory
of the Licensed Products held at such time by or on behalf of Agenus or its
Affiliates (including any such inventory held at any contract manufacturer or
any other location) (the “Transferred Inventory”), along with all applicable
manufacturing, GMP and shelf-life information in accordance with the Tech
Transfer Plan.

Manufacturing Technology Transfer

. Without limiting the other provisions of Article 8, as soon as reasonably
practicable following the Option Effective Date (but in no event later than as
required under the Tech Transfer Plan), Agenus shall transfer, and thereafter
continue, during the Transition Period as may be reasonably requested by Gilead
from time to time, the transfer (from Agenus, its Affiliates, or its Third Party
contract manufacturers) to Gilead and its designees copies in English (in
writing or in an electronic format) of [******] as of the Option Effective Date
that is [******] to the Manufacture of the Licensed Products, in order to enable
Gilead and its designees to Manufacture the Licensed Products, including, if
desired by Gilead, to replicate the process employed by or on behalf of Agenus
prior to the Option Effective Date to Manufacture the Licensed Products. Such
transfers shall be in accordance with the Tech Transfer Plan in which the
Parties have identified [******] required for Manufacture, or [******]

24

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

for the Development and Manufacture of the Licensed Products; provided, that, if
Gilead reasonably believes that any materials which are not identified in the
Tech Transfer Plan are [******] for the Manufacture, or are [******] for the
Development or Manufacture, of the Licensed Products (but excluding [******]),
then Agenus shall cooperate in good faith with Gilead to provide such materials
to Gilead. In addition, at the reasonable request of Gilead from time to time,
Agenus shall make its employees and consultants (including personnel of its
Affiliates and Third Party contract manufacturers) available to Gilead and its
designees to provide reasonable consultation and technical assistance in order
to ensure an orderly transition of the Manufacturing technology and operations
to Gilead and its designees and to assist Gilead and its designees in the
Manufacture of the Licensed Products. [******].

Assignment of Agreements

. After the Option Effective Date, Agenus shall, or shall cause its Affiliates
to, as applicable, to the extent legally permissible (provided, that, to the
extent consent is required from the relevant counterparty, Agenus shall, or
shall cause its Affiliates to, as applicable, [******]): (a) assign to Gilead or
its designee any or all (as designated by Gilead) Development and Manufacturing
Agreements; or (b) assist Gilead or its Affiliate in entering into new
agreements directly with the counterparties to any or all Development and
Manufacturing Agreements to cover the subject matter of such Development and
Manufacturing Agreements, as applicable, in each case ((a) and (b)), to the
extent requested by Gilead in writing.  If any Development and Manufacturing
Agreement is assigned to Gilead, Agenus shall be solely responsible for, and
shall indemnify and hold harmless Gilead and all other Gilead Indemnitees from
and against any costs and other Damages arising from, or relating to, any such
Development and Manufacturing Agreement as a result of, or in connection with,
events or occurrences prior to the date of such assignment (including any
payments that accrued prior to the date of such assignment but which do not
become payable until after the date of such assignment).

Upstream License Agreements

.  In the event that after the Option Effective Date Agenus enters into a
contract or agreement with a Third Party pursuant to which Agenus in-licenses or
otherwise acquires Control of any Patents, Know-How, or other intellectual
property rights that would constitute Agenus IP for purposes of this Agreement,
then Agenus shall promptly provide Gilead with notice and a copy of the
applicable license or other contract or agreement with the Third Party.  Within
[******] following receipt of such notice, Gilead shall decide, in its sole
discretion, whether or not to accept such Patents, Know-How, or other
intellectual property as Agenus IP licensed under this Agreement and provide
Agenus written notice of such decision. In the event of acceptance, such
Patents, Know-How, or other intellectual property shall constitute Agenus IP
licensed to Gilead under this Agreement, such agreement shall thereafter be
included within the definition of Upstream License Agreements, and [******]
shall be responsible for any payments arising thereunder [******] (provided,
that, [******]).  In the event that Gilead does not accept such Third Party
agreement as an Upstream License Agreement (including by failing to respond
within such [******] period), Gilead and its Affiliates shall have no
obligations with respect to such Third Party agreement and such Patents,
Know-How or other intellectual property shall not constitute Agenus IP licensed
to Gilead hereunder.

Article 9
FINANCIAL TERMS

Upfront Payment

. No later than [******] after the Effective Date, Gilead shall pay to Agenus a
one (1)-time, non-refundable, and non-creditable payment of [******] in
immediately available funds by wire transfer, in accordance with wire
instructions to be provided in writing by Agenus to Gilead on or before the
Effective Date.

Option Fee

. No later than [******] after the Option Effective Date, Gilead shall pay to
Agenus a one (1)-time, non-refundable, and non-creditable payment of [******] in
immediately available

25

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

funds by wire transfer, in accordance with wire instructions to be provided in
writing by Agenus to Gilead no later than [******] after the Option Effective
Date.

Profit-Share

.

9.3.1General; Limitation. From and after the Option Effective Date, Agenus shall
have the option, exercisable by written notice provided to Gilead in accordance
with Section 9.3.2 at any time until [******] following the later of: (a) the
Option Effective Date; and (b) [******] (such end date, the “Profit-Share Option
Exercise Deadline” and such option, the “Profit-Share Option”), to share in
Development Costs and Profit (Loss) (the “Profit-Share”) with respect to the
Profit-Share Product in the U.S.  Agenus may only exercise one (1) Profit-Share
Option under this Agreement and the Option and License Agreement
(AGEN2373).  Once Agenus exercises the Profit-Share Option under one (1) of the
Option and License Agreements, Agenus’s right to exercise the Profit-Share
Option under the other Option and License Agreement shall irrevocably
terminate.  In addition, if Agenus exercises its Profit-Share Option under this
Agreement, then from and after Agenus’ delivery of the Profit-Share Opt-Out
Notice in accordance with Section 9.3.5(a) or Gilead’s delivery of the
Profit-Share termination notice in accordance with Section 9.3.5(b), as
applicable, Agenus’ right to exercise the Profit-Share Option under the Option
and License Agreement (AGEN2373) shall irrevocably terminate. [******].

9.3.2Exercise. In the event that Agenus wishes to exercise the Profit-Share
Option, it shall deliver written notice to Gilead of its election (the
“Profit-Share Option Exercise Notice”) no later than the Profit-Share Option
Exercise Deadline.  If Agenus does not deliver the Profit-Share Option Exercise
Notice in accordance with this Section 9.3.2, then Agenus’s right to exercise
the Profit-Share Option will be deemed irrevocably waived.

9.3.3Effects of Exercise. If the Profit-Share Option is exercised, then, during
the Profit-Share Term:

(a)The Parties shall share responsibility for Development Costs as follows: (i)
Gilead shall bear [******] percent ([******]%) of such Development Costs; and
(ii) Agenus shall bear [******] percent ([******]%) of such Development Costs;

(b)The Parties shall share Profit (Loss) as follows: (i) Gilead shall bear (and
be entitled to) [******] percent ([******]%) of Profit (Loss); and (ii) Agenus
shall bear (and be entitled to) [******] percent ([******]%) of Profit (Loss);
and

(c)Agenus shall be entitled to receive Milestone Payments, Sales Milestone
Payments, and royalty payments with respect to such Profit-Share Product in
accordance with Section 9.6, Section 9.7, and Section 9.8.

9.3.4Deferred Development Costs.

(a)In the event that, during the Profit-Share Term and prior to the date on
which an MAA for the first Profit-Share Product is submitted in the United
States, the Gilead Development Budget is amended in accordance with Section 4.2
such that the amount of Development Costs for which Agenus is responsible
pursuant to Section 9.3.3(a) pursuant to the Gilead Development Budget in effect
immediately following such amendment exceeds [******] percent ([******]%) of the
amount of Development Costs for which Agenus was responsible pursuant to the
Gilead Development Budget in effect immediately prior to such amendment (each
such amendment, a “Material Amendment” and such amount of excess Development
Costs, “Additional Development Costs”), then [******].

26

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(b)Gilead shall have the right, in its sole discretion, to deduct all [******].

(c)[******].

9.3.5Agenus Opt-Out; Gilead Termination.

(a)Agenus-Opt-Out.  In the event that Agenus has exercised the Profit-Share
Option in accordance with Section 9.3.2, it shall have the one (1)-time option
to elect to irrevocably opt-out of the Profit-Share (the “Profit-Share Opt-Out
Option”) in accordance with this Section 9.3.5(a).  The Profit-Share Opt-Out
Option shall be exercisable by Agenus at any time from [******] until [******]
(the “Profit-Share Opt-Out Option Exercise Deadline”).  In the event that Agenus
wishes to exercise the Profit-Share Opt-Out Option, it shall deliver written
notice to Gilead of its election (the “Profit-Share Opt-Out Notice”) no later
than the Profit-Share Opt-Out Option Exercise Deadline.  If Agenus does not
deliver the Profit-Share Opt-Out Notice in accordance with this Section
9.3.5(a), then Agenus’s right to exercise the Profit-Share Opt-Out Option will
be deemed irrevocably waived.

(b)Gilead Termination. Gilead may terminate the Profit-Share in accordance with
this Section 9.3.5(b) if, at any time during the Profit-Share Term, Agenus fails
to reimburse Gilead for its share of Agenus Development Costs or Profit (Loss)
in accordance with Section 9.4 or Section 9.5.3, as applicable; provided, that
Agenus has not cured such failure within [******] after the date on which Gilead
provides written notice to Agenus of such failure, which notice shall describe
such failure in reasonable detail and shall state Gilead’s intention to
terminate the Profit-Share.  Any such termination of the Profit-Share under this
Section 9.3.5(b) shall become effective at the end of the [******] period (the
“Profit-Share Termination Effective Date”), unless Agenus has cured such failure
prior to the expiration of such [******] period.

(c)Effects of Agenus Opt-Out or Gilead Termination. From and after the
Profit-Share Opt-Out Effective Date or the Profit-Share Termination Effective
Date, as applicable, with respect to a Profit-Share Product:

(1)The Profit-Share shall no longer be in effect;

(2)Any Milestone Payments or Sales Milestone Payments, in each case, that would
have become due and payable during the Profit-Share Term with respect to the
Profit-Share Product if such Profit-Share Product were a Royalty-Bearing Product
will be deemed irrevocably waived;

(3)The U.S. Co-Commercialization Agreement (if then in effect) shall terminate
in accordance with its terms; and

(4)Gilead shall promptly invoice Agenus for any Agenus Development Costs or
Profit (Loss) incurred prior to the Profit-Share Opt-Out Effective Date or
Profit-Share Termination Effective Date (as applicable) which have not been
reimbursed by Agenus to Gilead in accordance with Section 9.4 or Section 9.5.3,
as applicable (the “Outstanding Profit-Share Costs”), and Agenus will reimburse
Gilead for the Outstanding Profit-Share Costs within [******] of receipt of such
invoice; provided, that if Agenus fails to reimburse Gilead for the Outstanding
Profit-Share Costs within such [******] period, then Gilead shall have the
right, in its sole discretion, to deduct [******] any Outstanding Profit-Share
Costs which have not been reimbursed by Agenus from [******].  For clarity, any
liabilities or obligations of Agenus, including its obligation to pay a portion
of Agenus Development Costs in accordance with Section 9.3.3(a) or a portion of
Profit (Loss) in accordance with Section 9.3.3(b), which have accrued prior to
the Profit-Share Opt-Out Effective Date or the Profit-Share Termination
Effective

27

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Date, as applicable, shall survive the exercise of the Profit-Share Opt-Out
Option or the Profit-Share Termination Effective Date, as applicable.

(5)If, as of the Profit-Share Termination Effective Date, any [******] have not
been offset by Gilead in accordance with Section 9.3.4(b), such [******] shall
become due and payable no later than [******].

Development Costs Reconciliation

. Within [******] following the last day of each [******] during the
Profit-Share Term, Gilead will provide to Agenus: (a) an expense report
detailing all Development Costs incurred for the Profit-Share Product during
such [******]; and (b) an invoice for the portion of such Development Costs
payable by Agenus under Section 9.3.3(a) (the “Agenus Development Costs”) for
such [******].  Agenus will reimburse Gilead for its share of such Agenus
Development Costs for such [******] within [******] of receipt of each such
invoice.

Profit (Loss) Reconciliation

.

9.5.1During the Profit-Share Term, following the First Commercial Sale of the
Profit-Share Product, Agenus shall furnish to Gilead a written report for each
[******] showing the Operating Expenses incurred by Agenus with respect to the
U.S. during the reporting [******].  Such reports shall be due no later than
[******] following the end of each [******].

9.5.2Gilead shall furnish to Agenus a written report for each [******] showing
the amount and calculation of the Profit (Loss) payable under this Agreement for
such [******] in sufficient detail to allow Agenus to verify the amount of
Profit (Loss) paid by Gilead with respect to such [******] Quarter, including
the total gross amount invoiced for the Profit-Share Product sold in the U.S.,
the Net Sales of the Profit-Share Product in the U.S., COGS with respect to the
Profit-Share Product for the U.S., and the Operating Expenses incurred by each
of Gilead and Agenus with respect to the U.S.  Such reports shall be due no
later than [******] following the end of each [******].

9.5.3Gilead shall perform a reconciliation, as may be further detailed in the
U.S. Co-Commercialization Agreement, to ensure that each Party bears and
receives its share of Profit (Loss) as set forth in Section 9.3.3(b). Profit
(Loss) shown to have accrued by each report provided under Section 9.5.2 and,
subject to prompt resolution of any good faith dispute as to the accuracy of
such reconciliation, Gilead’s reconciliation shall be due and payable within
[******] of the date such report is due.  If the Profit (Loss) for a [******] is
negative, Gilead shall submit an invoice to Agenus for its share of such Profit
(Loss). Agenus shall pay such invoice within [******] of receipt.

9.5.4The terms of this Agreement which are relevant for the purposes of
determining and allocating Development Costs and Profit (Loss), including the
applicable defined terms in Article 1 and payment and reconciliation mechanisms,
may be amended in Gilead’s reasonable discretion during the U.S.
Co-Commercialization Negotiation Period solely to ensure that such terms comply
with Accounting Standards then in effect; provided, that: (a) Gilead provides
any such proposed amendments to Agenus [******]; and (b) such proposed
amendments [******].

Milestones

.

9.6.1Milestones.  Subject to the terms of this Section 9.6.1, Section 9.6.2, and
Section 9.10.1, Gilead shall pay the applicable amount set forth in the table
below in this Section 9.6.1 associated with each milestone event described below
(each event, a “Milestone Event” and each payment, a “Milestone Payment”) with
respect to the first (and only the first) Royalty-Bearing Product or
Profit-Share Product, as applicable, to achieve such Milestone Event under this
Agreement:



28

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Development Milestone Event

Development Milestone Payment – Royalty-Bearing Product

Development Milestone Payment – Profit-Share Product

(a)[******]

[******]

[******]

(b)[******]

[******]

[******]

(c)[******]

[******]

[******]

(d)[******]

[******]

[******]

Regulatory Milestone Event

Regulatory Milestone Payment – Royalty-Bearing Product

Regulatory Milestone Payment – Profit-Share Product

(e)[******]

[******]

[******]

(f)[******]

[******]

[******]

(g)[******]

[******]

[******]

 

Each Milestone Payment shall be non-refundable, non-creditable, and payable a
maximum of one (1) time as set forth in the table above, regardless of the
number of Royalty-Bearing Products or Profit-Share Products, as applicable,
which achieve the applicable Milestone Event (i.e., a maximum of [******]
Milestone Payments may be made pursuant to this Section 9.6.1 with respect to
Royalty-Bearing Products and a maximum of [******] Milestone Payments may be
made pursuant to this Section 9.6.1 with respect to Profit-Share Products), and
no Milestone Payment shall be due hereunder for subsequent or repeated
achievement of any such Milestone Event, including where Milestone Event is
first achieved by a Royalty-Bearing Product and is subsequently achieved by a
Profit-Share Product (and vice versa).  

Subject to Section 9.3.5(c)(2), upon the achievement of any Milestone Event
listed in Section [******] above, any of the Milestone Event(s) listed in such
Sections: (i) which are listed earlier in the table above than the achieved
Milestone Event; and (ii) for which the applicable Milestone Payment(s) has not
been previously paid, shall become due and payable together with the Milestone
Payment due in connection with such achieved Milestone Event; provided, that if
the achieved Milestone Event is the Milestone Event listed in Section [******]
above, the Milestone Payment due in connection with the achievement of the
Milestone Event listed in Section [******] shall not become due and payable
together with the Milestone Payment due in connection with such achieved
Milestone Event. If the Milestone Event listed in Section [******] above is
achieved prior to the achievement of the Milestone Event listed in Section
[******] above, then the Milestone Payment corresponding to the Milestone Event
listed in Section [******] above shall become due and payable together with the
Milestone Payment due in connection with the achievement of the Milestone Event
listed in Section [******] above.

Further, if a [******] for a [******] does not constitute a [******] at the time
of its [******], then subject to the other terms of this Section 9.6.1, such
[******] shall be deemed a [******] and the Milestone Event listed in Section
[******] or Section [******], as applicable, for such Indication shall be deemed
achieved (to the extent not previously achieved) on the [******] for such
[******].

For the avoidance of doubt, the maximum amount payable by Gilead pursuant to
this Section 9.6.1 is [******] (with respect to Royalty-Bearing Products) or
[******] (with respect to Profit-Share Products), as applicable, assuming that
each Milestone Event in this Section 9.6.1 were achieved, but in no event shall
the aggregate Milestone Payment due in connection with this Section 9.6.1 exceed
[******].

29

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

9.6.2Invoice and Payment of Milestone Payments.

(a)In the event that Gilead, its Affiliates, or its Sublicensees under this
Agreement achieves a Milestone Event, it shall notify Agenus thereof within
[******] of such achievement. Following Agenus’s receipt of notice from Gilead
that Gilead has achieved a Milestone Event, Agenus shall invoice Gilead for the
applicable Milestone Payment, and Gilead shall pay such Milestone Payment within
[******] after receipt of such invoice.

(b)In the event that Agenus or its Affiliates achieves a Milestone Event, Agenus
shall notify Gilead thereof within [******] of such achievement and invoice
Gilead for the applicable Milestone Payment, and Gilead, subject to prompt
resolution of any good faith dispute as to whether such Milestone Event has been
achieved, shall pay such Milestone Payment within [******] after receipt of such
invoice.

Sales Milestones

.

9.7.1Sales Milestones. Subject to the terms of this Section 9.7.1 and Section
9.10.2(b), Gilead shall notify Agenus within [******] after the end of the
[******] during which a given milestone event described below in this Section
9.7.1 (each, a “Sales Milestone Event”) was first achieved by Gilead under this
Agreement, and Gilead shall thereafter pay the applicable amounts set forth
below associated with the applicable Sales Milestone Event in accordance with
Section 9.7.2 (each, a “Sales Milestone Payment”):

Sales Milestone Event

Sales Milestone Payment

(a)[******]

[******]

(b)[******]

[******]

(c)[******]

[******]

(d)[******]

[******]

Each Sales Milestone Payment shall be non-refundable, non-creditable, and
payable a maximum of one (1) time as set forth in the table above, regardless of
the number of times the applicable Sales Milestone Event was achieved (i.e., a
maximum of [******] Sales Milestone Payments may be made pursuant to this
Section 9.7.1), and no Sales Milestone Payment shall be due hereunder for
subsequent or repeated achievement of any such Sales Milestone Event.  Upon
achievement of any Sales Milestone Event listed in [******] above, any
previously listed Sales Milestone Event for which the applicable Milestone
Payment has not been paid shall be due together with the Milestone Payment due
in connection with such achieved Sales Milestone Event.  For the avoidance of
doubt, the maximum amount payable by Gilead pursuant to this Section 9.7.1 is
[******], assuming that each Sales Milestone Event in this Section 9.7.1 were
achieved. [******].

9.7.2Invoice and Payment of Sales Milestone Payments.  Following Agenus’s
receipt of notice from Gilead that Gilead has achieved a Sales Milestone Event,
Agenus shall invoice Gilead for the applicable Sales Milestone Payment, and
Gilead shall pay such Sales Milestone Payment within [******] after receipt of
the invoice therefor.

Royalties

.

9.8.1Royalty Rates.  Subject to the terms of this Section 9.8.1 and Section
9.10.2(b), Gilead shall pay Agenus royalties on Annual Net Sales in the Royalty
Territory, on a Licensed Product-by-Licensed Product basis, during the
applicable Royalty Term, equal to the following portions of Annual Net Sales of
the applicable Licensed Product multiplied by the applicable royalty rate set
forth below for such portion of Annual Net Sales in the Royalty Territory during
the applicable Royalty Term for each such

30

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Licensed Product.  For clarity, the royalties (and royalty tiers) shall be
calculated separately on a Licensed Product-by-Licensed Product basis.

Portion of Annual Net Sales in the Royalty Territory for a given Licensed
Product in a given Calendar Year

Royalty Rate

i.[******]

[******]

ii.[******]

[******]

iii.[******]

[******]

iv.[******]

[******]

The applicable royalty rate set forth in the table above shall apply only to
that portion of the Annual Net Sales in the Royalty Territory of a given
Licensed Product during a given Calendar Year that falls within the indicated
range.  [******].

9.8.2Royalty Term.  Gilead’s royalty obligations to Agenus under Section 9.8.1
shall apply, on a Licensed Product-by-Licensed Product and country-by-country
basis, only during the applicable Royalty Term for such Licensed Product in such
country.  Following the expiration of the applicable Royalty Term for a given
Licensed Product in a given country:  (a) no further royalties shall be payable
with respect to sales of such Licensed Product in such country; and (b) the
license granted to Gilead under this Agreement with respect to such Licensed
Product in such country shall become fully paid-up, perpetual, irrevocable, and
royalty-free in accordance with Section 15.1.2(b)(1).

9.8.3Royalty Reductions.

(a)[******]

(b)[******]

9.8.4Offset for Third Party Payments.

(a)[******]

(b)[******]

9.8.5Royalty Floor.

(a)[******]

(b)[******]

(c)[******]

(d)[******]

Invoice and Payment of Royalty Payments

.  Starting on the date of First Commercial Sale of a Licensed Product in the
Territory, Gilead shall furnish to Agenus a [******] written report for each
subsequent [******] showing the Net Sales of all Licensed Products and the
royalty payments due to Agenus on such sales.  Each such royalty report shall be
due within [******] after the end of the relevant [******].  Each royalty report
shall describe [******].  Within [******] following the delivery of the
applicable [******] report, Agenus shall invoice Gilead for the royalties due to
Agenus with respect to Net

31

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Sales for such [******] as set forth in such royalty report and Gilead shall pay
such amounts to Agenus within [******] following Gilead’s receipt of such
invoice.

Additional Payment Terms

.

9.10.1Currency. All payments hereunder shall be made in Dollars by wire transfer
to a bank designated in writing by the Payee no later than [******] prior to the
date by which the applicable payment must be made.  Conversion of sales recorded
in local currencies to Dollars shall be performed in compliance with Accounting
Standards and the Payor’s normal practices used to prepare its audited financial
statements.

9.10.2Taxes; Withholding.

(a)Generally. Except as set forth in this Section 9.10.2, the Payee shall be
liable for all income and other taxes (including interest) (“Taxes”) imposed
upon any payments made by the Payor to Payee under this Agreement (“Agreement
Payments”).  The amounts set forth herein are exclusive of all applicable sales
or use, goods and services, value added, consumption or other similar fees or
taxes (“Transfer Taxes”) arising on the Agreement Payments, and the Payor shall
be responsible for and pay any such Transfer Taxes imposed on it with respect to
the Agreement Payments due to the Payee hereunder.

(b)Tax Withholding. If Applicable Law requires the withholding of Taxes, the
Payor shall subtract the amount thereof from the Agreement Payments and remit
such withheld amount to the relevant Governmental Authority in a timely manner;
provided, however, that before making such withholding, the Payor shall use
reasonable efforts to give the Payee notice of the intention to make such
withholding.  For the avoidance of doubt, Payor’s remittance of such withheld
Taxes, together with payment to the Payee of the remaining Agreement Payments,
shall constitute Payor’s full satisfaction of Agreement Payments under this
Agreement.  The Payor shall promptly (as available) submit to the Payee
appropriate proof of payment of the withheld Taxes as well as the official
receipts within a reasonable period of time.  The Payor shall provide the Payee
reasonable assistance in establishing entitlement to a reduction to, or
elimination of, such withholding of Taxes under Applicable Law, including under
the benefit of any present or future treaty against double taxation, and the
Payor shall provide the Payee with reasonable assistance in seeking refund of
such withheld Taxes.  Notwithstanding the foregoing, if, as a result of Payor
(i) assigning this Agreement, (ii) extending its rights or obligations pursuant
to Section 16.16, or (iii) changing its domicile, additional Taxes become due
that would not have otherwise been due hereunder with respect to Agreement
Payments, Payor shall be responsible for all such additional withholding Taxes
and shall pay Payee such amounts as are necessary to ensure that Payee receives
the same amount as it would have received had no such assignment or change in
domicile been made. [******].

(c)Tax Cooperation.  The Parties shall cooperate with respect to all
documentation required by any taxing authority or reasonably requested by either
Party to secure a reduction in the rate of applicable withholding taxes.

Records; Audit Rights

.

Records

.  Each Party shall keep complete, true, and accurate books and records in
accordance with its Accounting Standards in relation to this Agreement,
including with respect to Gilead, its Affiliates, and cause its Sublicensees, in
relation to Net Sales, royalties, Milestone Payments, Sales Milestone Payments,
Development Costs, and Profit (Loss). Each Party shall keep such books and
records for at least [******] following the Calendar Year to which they pertain
or for such longer period of time as required under any Applicable Law.

9.11.2Audit Rights. Subject to the other terms of this Section 9.11.2, during
the Term, at the request of a Party (the “Auditing Party”), which shall not be
made more frequently than [******] per

32

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

[******], upon at least [******] prior written notice from the Auditing Party,
and at the expense of the Auditing Party, the other Party (the “Audited Party”)
shall permit an independent, nationally-recognized certified public accountant
selected by the Auditing Party and reasonably acceptable to the Audited Party
(the “Auditor”) to inspect, during regular business hours, the relevant records
required to be maintained by the Audited Party under Section 9.11.1 or otherwise
reasonably necessary to verify the accuracy of royalty reports for such Calendar
Year; provided, that such audit right shall not apply to records beyond [******]
from the end of the Calendar Year to which they pertain [******].  Prior to its
inspection, the Auditor shall enter into a confidentiality agreement with both
Parties having obligations of confidentiality and non-use no less restrictive
than those set forth in Article 12 and limiting the disclosure and use of such
information by such accountant to authorized representatives of the Parties and
the purposes germane to Section 9.11.1.  The Auditor shall report to the
Auditing Party only whether the particular amounts being audited were accurate
and, if not, the amount of any discrepancy, and the Auditor shall not report any
other information to the Auditing Party.  The Auditing Party shall treat the
results of any the Auditor’s review of the Audited Party’s records as
Confidential Information of the Audited Party subject to the terms of Article
12.  In the event such audit leads to the discovery of a discrepancy to the
Auditing Party’s detriment, the Audited Party shall, within [******] after
receipt of such report from the Auditor, pay any undisputed amount of the
discrepancy.  The Auditing Party shall pay the Auditor’s full cost of the audit
unless the underpayment of amounts due the Auditing Party is more than [******],
in which case the Audited Party shall pay the reasonable cost charged by the
Auditor for such review.  Any undisputed overpayments by Gilead or Agenus, as
applicable, revealed by an examination shall be paid by the applicable Party
within [******] of its receipt of the applicable report.  [******].

9.11.3[******]

Upstream License Agreements and Development and Manufacturing Agreements

.  Notwithstanding anything to the contrary under this Agreement, but subject to
Section 8.5 and Section 8.6, Agenus shall be solely responsible for all costs
and payments of any kind (including all upfront fees, annual payments, milestone
payments, and royalty payments) arising under any agreements between Agenus (or
any of its Affiliates) and any Third Party, including under: (a) any Existing
Upstream License Agreements and any other Upstream License Agreements, unless
and until (in the case of such other Upstream License Agreements) such
agreements have been accepted by Gilead pursuant to Section 8.6; and (b) any
Development and Manufacturing Agreements, unless and until such agreements have
been assigned to Gilead pursuant to Section 8.5, as applicable.

9.13[******]

 

Article 10
LICENSES; EXCLUSIVITY

Licenses to Gilead; Upstream License Agreements

.

10.1.1Licenses to Gilead.

(a)Licensed Products. Effective as of the Option Effective Date and subject to
the terms and conditions of this Agreement, Agenus hereby grants to Gilead a
royalty-bearing, exclusive, transferrable (solely pursuant to Section 16.4), and
sublicenseable (through multiple tiers) license, under the Agenus IP, to
Develop, Manufacture, and Commercialize the Licensed Products in the Field in
the Territory.

33

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(b)[******]

10.1.2Exclusion.  For the avoidance of doubt, Agenus does not grant to Gilead
pursuant to this Agreement any license under or rights to any intellectual
property rights Controlled by Agenus or its Affiliates to Develop, Manufacture
or Commercialize any product that [******].

10.1.3Upstream License Agreements.  To the extent that the licenses granted by
Agenus to Gilead under the Agenus IP pursuant to Section 10.1.1 constitute (a)
the grant of a sublicense to Gilead of certain Agenus IP that is not owned by
Agenus or any of its Affiliates, but that is in-licensed by Agenus or any such
Affiliate from a Third Party licensor pursuant to an Upstream License Agreement
or (b) the license of certain Agenus IP that is otherwise encumbered by
obligations that would be binding on Gilead by their terms, then Gilead shall
comply, and shall cause its Affiliates and Sublicensees to comply, with the
specific obligations applicable to sublicensees under such Upstream License
Agreement(s) [******].

Subcontracting; Sublicenses

.

Subcontracting

.  Gilead may subcontract to Affiliates or Third Parties the performance of
tasks and obligations related to Gilead’s Development, Manufacture, and
Commercialization of the Licensed Products under this Agreement as Gilead deems
appropriate, which subcontract may include a sublicense of Agenus IP rights
necessary for the performance of the subcontract as reasonably required.

Sublicenses

.  Gilead shall provide Agenus with [******] of each agreement with a Third
Party Sublicensee (other than any agreement with a Third Party subcontractor
entered into in the ordinary course of business) within [******] after the
execution thereof; provided, that Gilead may [******]. Each sublicense shall
require the applicable Sublicensee to comply with applicable terms and
conditions of this Agreement.  Gilead shall remain liable for any action or
failure to act by any Sublicensee or Affiliate if such action or failure to act
would have constituted a breach of this Agreement if committed by Gilead.  

Rights Retained by the Parties

. Each Party retains all rights under Patents, Know-How, or other intellectual
property rights Controlled by such Party which are not expressly granted to the
other Party pursuant to this Agreement. Notwithstanding the foregoing, after the
Option Effective Date, [******] may [******].

No Implied Licenses

. Except as otherwise expressly provided in this Agreement, under no
circumstances shall a Party or any of its Affiliates, as a result of this
Agreement, obtain any ownership interest, license, or other right in or to any
Patents, Know-How, or other intellectual property rights of the other Party,
including tangible or intangible items owned, controlled, or developed by the
other Party, or provided by the other Party to the receiving Party at any time,
in each case, pursuant to this Agreement.

Exclusivity

.

 

10.5.1General.  Subject to Section 10.5.2, [******], Agenus shall not, and shall
cause its Affiliates not to, [******].

10.5.2[******]

34

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Article 11
INTELLECTUAL PROPERTY

Inventorship and Ownership

.  The determination of inventorship under this Agreement shall be made in
accordance with U.S. patent laws.  As between the Parties, all Inventions made
or created solely by a Party’s or any of its Affiliates’ employees, independent
contractors, or consultants, in the course of conducting activities under this
Agreement, together with all intellectual property rights therein, shall be
owned by such Party. All Inventions made or created jointly by each Party’s (or
any of its Affiliates’) employees, independent contractors, or consultants, in
the course of conducting activities under this Agreement, together with all
Patents therein (“Joint Patents”), shall be jointly owned by the Parties (“Joint
IP”).  Joint IP shall be owned jointly by Gilead and Agenus on the basis of an
equal, undivided interest [******] and shall be deemed to be Controlled by each
Party, subject to the licenses granted under this Agreement.  Notwithstanding
anything to the contrary herein, each Party shall have the right to use such
Joint IP, or license such Joint IP to its Affiliates or any Third Party, or sell
or otherwise transfer its interest in such Joint IP to its Affiliates or a Third
Party, in each case, without the consent of the other Party, so long as such
use, sale, license, or transfer is subject to the licenses granted pursuant to
this Agreement and is otherwise consistent with this Agreement.

Prosecution and Maintenance

..

11.2.1Pre-Option Effective Date.  Prior to the Option Effective Date, subject to
Section 2.2.2, [******] shall [******] at its [******]. [******] shall
[******].  [******] shall [******] with a [******], and shall [******]
consistent with this Agreement [******].

11.2.2Post-Option Effective Date. On and after the Option Effective Date:

(a)[******]

(1)[******]

(2)[******]

(b)[******]

(1)[******]

(2)[******]

11.2.3Cooperation.  Each Party hereby agrees to reasonably cooperate with one
another with respect to the Prosecution and Maintenance of the Agenus Patents
for which such Party is responsible pursuant to this Agreement, including by:
(a) making its employees, and using reasonable efforts to make its licensees,
sublicensees, independent contractors, agents and consultants, reasonably
available to the other Party (or to the other Party’s authorized attorneys,
agents or representatives), to the extent reasonably necessary to enable such
Party to undertake Prosecution and Maintenance of Patents as contemplated by
this Agreement; and (b) endeavoring in good faith to coordinate its efforts with
the other Party [******].

35

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

11.2.4[******]. Agenus shall, to the extent [******], use reasonable efforts, by
means of [******], as reasonably determined based on [******].

Enforcement

.

11.3.1Notice.  Each Party shall promptly notify the other Party of any
infringement by a Third Party of any Agenus Patent in the Territory of which it
becomes aware, including any declaratory judgment, opposition, or similar action
alleging the invalidity, unenforceability, or non-infringement with respect to
such Agenus Patent (“Infringement”).  Without limiting the foregoing, Gilead
shall deliver to Agenus any certification that Gilead receives pursuant to 42
U.S.C. § 262(l) or such similar laws as may exist in jurisdictions other than
the United States (a “Biosimilar Notice”) with respect to a Licensed Product
within [******] after receipt thereof.

11.3.2Pre-Option Effective Date.  Prior to the Option Effective Date, [******]
shall have [******], but not [******], to [******] in connection with [******].
[******]shall have the right to [******].

11.3.3Post-Option Effective Date.  On and after the Option Effective Date:

(a)[******]

(b)[******]

(1)[******]

(2)[******]

(3)[******]

Defense

.

11.4.1Notice.  Each Party shall promptly notify the other Party of any claim
alleging that the Development, Manufacture, or Commercialization of the Licensed
Products in the Territory infringes, misappropriates, or otherwise violates any
Patents, Know-How, or other intellectual property rights of any Third Party
(“Third Party Infringement Claim”).  In any such instance, the Parties shall as
soon as practicable thereafter discuss in good faith the best response to such
notice of such Third Party Infringement Claim.

11.4.2Pre-Option Effective Date.  Prior to the Option Effective Date, [******]
shall have the [******]; provided, that, [******].  [******] shall have the
right to [******].

11.4.3Post-Option Effective Date.  On and after the Option Effective Date,
[******] shall have the [******]; provided, that, [******].

Recovery

.

11.5.1Any recovery received as a result of any action under Section 11.3.3(a) or
Section 11.4.3, as applicable, shall be allocated in the following
order:  [******].

11.5.2Any recovery received as a result of any action under Section 11.3.2,
Section 11.3.3(b), or Section 11.4.2, as applicable, shall be allocated in the
following order:  [******].

36

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Trademarks

.  [******] shall have the right, but not the obligation, to brand the Licensed
Products using trademarks and trade names [******] for the Licensed Products,
which may vary within the Territory (the “Licensed Product Marks”).  [******]
and shall [******].

Patent Extensions

.  [******] shall:  (a) with respect to requests [******]; and (b) with respect
to all other requests, [******], in each case, patent term restoration
(including under the Drug Price Competition and Patent Term Restoration Act),
supplemental protection certificates or their equivalents, and patent term
extensions consistent with this Agreement (collectively, “Patent Extensions”)
with respect to the Agenus Patents, where applicable, [******].  If requested by
[******] or in the event that [******], [******] shall [******] to [******] for
such Patent Extensions [******], and [******] shall [******].

11.8[******]

 

11.9[******]

 

Article 12
CONFIDENTIALITY

Nondisclosure

.  Each Party agrees that a Party (the “Receiving Party”) which receives the
Confidential Information of the other Party (the “Disclosing Party”) pursuant to
this Agreement shall:  (a) maintain in confidence such Confidential Information
using not less than the efforts that such Receiving Party uses to maintain in
confidence its own proprietary information of similar kind and value, but in no
event less than a reasonable degree of efforts; (b) not disclose such
Confidential Information to any Third Party without first obtaining the prior
written consent of the Disclosing Party, except for disclosures expressly
permitted pursuant to this Article 12; and (c) not use such Confidential
Information for any purpose except those permitted under this Agreement,
including, in the case of Gilead, the exercise of the rights and licenses
granted to Gilead hereunder.  The obligations of confidentiality,
non-disclosure, and non-use under this Section 12.1 shall be in full force and
effect from the Execution Date until [******] following the expiration of the
Term. The Receiving Party shall return all copies of or destroy the Confidential
Information of the Disclosing Party disclosed or transferred to it by the
Disclosing Party pursuant to this Agreement, within [******] after the
expiration or termination of this Agreement; provided, however, that a Party may
retain: (i) Confidential Information of the Disclosing Party to exercise rights
and licenses which expressly survive such termination or expiration pursuant to
this Agreement; and (ii) one (1) copy of all other Confidential Information in
archives solely for the purpose of establishing the contents thereof.  In
addition, [******] shall keep confidential, and shall cause its Affiliates and
its and their employees, consultants, licensees, sublicensees, professional
advisors, and Affiliates to keep confidential, [******] to the extent [******]
on confidentiality terms at least as protective as the confidentiality
provisions of this Agreement [******].

Exceptions

.

12.2.1General. Section 12.1 shall not apply with respect to any portion of the
Confidential Information of the Disclosing Party to the extent that such
Confidential Information:

(a)was known to the Receiving Party or any of its Affiliates, as evidenced by
written records, without any obligation to keep it confidential or any
restriction on its use, prior to disclosure by the Disclosing Party;

37

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(b)is subsequently disclosed to the Receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without any obligation to keep
it confidential or any restriction on its use;

(c)is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party, without any breach by the Receiving Party of its obligations
hereunder; or

(d)is independently developed by or for the Receiving Party or any of its
Affiliates, as evidenced by written records, without reference to or reliance
upon the Disclosing Party’s Confidential Information.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
available to the general public or in the rightful possession of the Receiving
Party unless the combination itself and principle of operation are published or
available to the general public or in the rightful possession of the Receiving
Party.

Authorized Disclosure

.

12.3.1Disclosure.  Notwithstanding Section 12.1, the Receiving Party may
disclose Confidential Information belonging to the Disclosing Party in the
following instances:

(a)subject to Section 12.5, to comply with Applicable Law (including the rules
and regulations of the U.S. Securities and Exchange Commission or any national
securities exchange in any jurisdiction in the Territory) (collectively, the
“Securities Regulators”) or with judicial process (including prosecution or
defense of litigation) if, in the reasonable opinion of the Receiving Party’s
counsel, such disclosure is necessary for such compliance or for such judicial
process (including prosecution or defense of litigation);

(b)disclosure to governmental or other regulatory agencies in order to obtain
Patents, to obtain or maintain approval to conduct Clinical Trials, or to market
the Licensed Products under this Agreement, in each case, in accordance with
this Agreement; provided, that reasonable steps are taken to ensure confidential
treatment of such Confidential Information to the extent available;

(c)disclosure to any of its officers, employees, consultants, agents, or
Affiliates, and: (i) in the case of [******], any [******], (ii) in the case of
[******], [******], any [******], and (iii) in the case of either Party, to such
Party’s actual or potential acquirers, investors, or lenders as part of their
due diligence investigations; provided, that, prior to any such disclosure, each
such disclosee is bound by written obligations of confidentiality,
non-disclosure, and non-use no less restrictive than the obligations set forth
in this Article 12 to maintain the confidentiality thereof and not to use such
Confidential Information except as expressly permitted by this Agreement;
provided, however, that, in each of the above situations in this Section
12.3.1(c), the Receiving Party shall remain responsible for any failure by any
Person who receives Confidential Information from such Receiving Party pursuant
to this Section 12.3.1(c) to treat such Confidential Information as required
under this Article 12; and

(d)disclosure to its advisors (including attorneys and accountants) in
connection with activities under this Agreement; provided, that, prior to any
such disclosure, each such disclosee is bound by written obligations of
confidentiality, non-disclosure, and non-use no less restrictive than the
obligations set forth in this Article 12 (provided, however, that in the case of
legal advisors, no written agreement shall be required), to maintain the
confidentiality thereof and not to use such Confidential Information except as
expressly permitted by this Agreement; provided, however, that, in each of the
above situations in this

38

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Section 12.3.1(d), the Receiving Party shall remain responsible for any failure
by any Person who receives Confidential Information from such Receiving Party
pursuant to this Section 12.3.1(d) to treat such Confidential Information as
required under this Article 12.

12.3.2Terms of Disclosure.  If and whenever any Confidential Information is
disclosed in accordance with this Section 12.3, such disclosure shall not cause
any such information to cease to be Confidential Information, except to the
extent that such disclosure results in a public disclosure of such information
other than by breach of this Agreement.

Terms of this Agreement

.  The Parties agree that this Agreement and the terms hereof shall be deemed to
be Confidential Information of both Agenus and Gilead, and each Party agrees not
to disclose this Agreement or any terms hereof without obtaining the prior
written consent of the other Party; provided, that each Party may disclose this
Agreement or any terms hereof in accordance with the provisions of Section 12.3
or Section 12.5, as applicable.

Securities Filings; Disclosure under Applicable Law

.  Each Party acknowledges and agrees that the other Party may submit this
Agreement to, or file this Agreement with, the Securities Regulators or to other
Persons as may be required by Applicable Law, and if a Party submits this
Agreement to, or files this Agreement with, any Securities Regulator or other
Person as may be required by Applicable Law, such Party agrees to consult with
the other Party with respect to the preparation and submission of a confidential
treatment request for this Agreement.  Notwithstanding the foregoing, if a Party
is required by any Securities Regulator or other Person as may be required by
Applicable Law to make a disclosure of the terms of this Agreement in a filing
or other submission as required by such Securities Regulator or such other
Person, and such Party has:  (a) provided copies of the disclosure to the other
Party reasonably in advance under the circumstances of such filing or other
disclosure; (b) promptly notified the other Party in writing of such requirement
and any respective timing constraints; and (c) given the other Party reasonable
time under the circumstances from the date of provision of copies of such
disclosure to comment upon and request confidential treatment for such
disclosure, then such Party shall have the right to make such disclosure at the
time and in the manner reasonably determined by its counsel to be required by
the Securities Regulator or the other Person.  Notwithstanding the foregoing, if
a Party seeks to make a disclosure as required by a Securities Regulator or
other Person as may be required by Applicable Law as set forth in this Section
12.5 and the other Party provides comments in accordance with this Section 12.5,
the Party seeking to make such disclosure or its counsel, as the case may be,
shall use good-faith efforts to incorporate such comments.

Publicity

.

12.6.1Subject to Section 12.3, Section 12.5, and this Section 12.6.1, [******];
provided, that [******].  The contents of any press release, publication, or
other public statement that has been reviewed and approved by [******] may be
re-released by [******] without first obtaining [******] prior written consent
in accordance with this Section 12.6.1.

12.6.2[******]; provided, that, subject to Sections 12.3 and 12.5, any such
[******]. [******] shall use [******]. If [******] shall first [******], subject
to and in accordance with Section 12.3 and Section 12.5, as applicable.

12.6.3Notwithstanding the foregoing Sections 12.6.1 and 12.6.2, the Parties
shall mutually agree to a press release or public announcement regarding this
Agreement and the terms hereof, such press release or public announcement to be
issued promptly (but in no event later than [******]) after the Execution Date,
or as otherwise agreed by the Parties.  Either Party shall be authorized to use
the information disclosed in any mutually approved press release or public
announcement without the need to seek further consent or approval thereof from
the other Party.

39

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Use of Names

.  Except as otherwise expressly set forth herein, neither Party (or any of its
respective Affiliates) shall use the name, trademark, trade name, or logo of the
other Party or any of its Affiliates, or its or their respective employees, in
any publicity, promotion, news release, or other public disclosure relating to
this Agreement or its subject matter, without first obtaining the prior written
consent of the other Party; provided, that such consent shall not be required to
the extent use thereof may be required by Applicable Law, including the rules of
any securities exchange or market on which a Party’s or its Affiliate’s
securities are listed or traded.  Each Party shall be authorized to use the
name, trademark, trade name, or logo of the other Party in the manner that such
other Party has previously approved, without the need to seek further consent or
approval thereof from the other Party.

Clinical Trials Registry

.  For clarity, Gilead, its Affiliates, and its designees shall [******].  The
Parties shall [******].

Article 13
REPRESENTATIONS AND WARRANTIES; COVENANTS  

Representations and Warranties of Each Party

.  Each Party hereby represents and warrants to the other Party, as of the
Execution Date, the Option Exercise Date, and the Option Effective Date, that:

13.1.1such Party is duly organized, validly existing, and in good standing under
the Applicable Law of the jurisdiction of its formation and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

13.1.2such Party has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder;

13.1.3this Agreement has been duly executed and delivered on behalf of such
Party and constitutes a legal, valid, and binding obligation, enforceable
against it in accordance with its terms, except to the extent that enforcement
of the rights and remedies created hereby is subject to:  (i) bankruptcy,
insolvency, reorganization, moratorium, and other similar laws of general
application affecting the rights and remedies of creditors; or (ii) laws
governing specific performance, injunctive relief, and other equitable remedies;

13.1.4the execution, delivery, and performance of this Agreement by such Party
does not breach or conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which such Party (or any of its
Affiliates) is a party or by which such Party (or any of its Affiliates) is
bound, nor violate any Applicable Law of any Governmental Authority having
jurisdiction over such Party (or any of its Affiliates);

13.1.5no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency, or instrumentality, domestic or foreign, under any
Applicable Law currently in effect, is or shall be necessary for, or in
connection with, the transactions contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement, except:  (i) as may
be required to conduct Clinical Trials or to seek or obtain Regulatory Approvals
or applicable Regulatory Materials; or (ii) as set forth in Section 2.6.2(a);
and

13.1.6it has obtained all necessary authorizations, consents, and approvals of
any Third Party that is required to be obtained by it for, or in connection
with, the transactions contemplated by this Agreement, or for the performance by
it of its obligations under this Agreement, except:  (i) as may be required to
conduct Clinical Trials or to seek or obtain Regulatory Approvals or applicable
Regulatory Materials; or (ii) as set forth in Section 2.6.2(a).

40

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Representations and Warranties of Agenus

.  Except as set forth on Schedule 13.2, Agenus hereby represents and warrants
to Gilead, as of the Execution Date, the Option Exercise Date, and the Option
Effective Date, that:

13.2.1(i) Schedule 1.14 sets forth a complete and accurate list of all Agenus
Patents; and (ii) [******];

13.2.2[******]

13.2.3[******]

13.2.4[******]

13.2.5[******]

13.2.6[******]

13.2.7all of Agenus’s and its Affiliates’ officers, employees, and
consultants:  (i) have executed agreements or have existing obligations under
Applicable Law requiring assignment to Agenus or its Affiliates of all
inventions made during the course of and as the result of their association with
Agenus or its Affiliates, as applicable, and obligating the individual to assign
to Agenus or its Affiliate, as applicable, all Inventions made during the course
of performance under this Agreement; [******]; and [******] have executed
agreements or have existing obligations under Applicable Law obligating the
individual to maintain as confidential Agenus’s Confidential Information as well
as confidential information of other parties (including of Gilead and its
Affiliates) that such individual may receive in its performance under this
Agreement, to the extent required to support Agenus’s obligations under this
Agreement;

13.2.8neither Agenus nor its Affiliates have [******] by the [******];

13.2.9[******]

13.2.10[******]

13.2.11there are no [******] proceedings [******], or governmental
investigations pending or, to the Knowledge of Agenus, threatened against Agenus
or its Affiliates which could reasonably be expected to adversely affect or
restrict the ability of Agenus to consummate or perform the transactions
contemplated under this Agreement, [******];

13.2.12[******]

13.2.13[******]

13.2.14neither Agenus nor its Affiliates have entered into any agreement under
which Agenus or its Affiliates:  (i) has obtained a license or sublicense of
rights from a Third Party to any Agenus IP; or (ii) has granted a license,
sublicense, option, or right to a Third Party that remains in effect to Develop,
Manufacture, or Commercialize any Licensed Product, in each case (i) and (ii),
with the exception of the Existing Upstream License Agreements, the Existing
Development and Manufacturing Agreements, and Ordinary Course Agreements;

41

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13.2.15Schedule 13.2.15 sets forth a complete and accurate list of the Existing
Upstream License Agreements, other than Ordinary Course Agreements, in effect as
of the Execution Date.  Agenus has provided Gilead or its counsel true, correct,
and complete copies of each such Existing Upstream License Agreement, subject to
redaction of certain terms not necessary to determining Gilead’s rights or
obligations as a sublicensee of Agenus.  Each such Existing Upstream License
Agreement is in full force and effect, and there has been no Default of or under
any such Existing Upstream License Agreement as a result of any action or
omission of Agenus or its Affiliates or, to the Knowledge of Agenus, the actions
or omissions of any Third Party.  Agenus has not waived any of its rights under
any such Existing Upstream License Agreement to which it is party.  The entry
into this Agreement and the contemplated activities of the Parties hereunder
will not adversely affect Agenus’s rights under any Existing Upstream License
Agreement;

13.2.16other than the Existing Upstream License Agreements and the Existing
Development and Manufacturing Agreements, Agenus (or its Affiliates, as
applicable) has not entered into any material agreement relating to (i) the
Development, Manufacture, or Commercialization of any Licensed Product [******];

13.2.17Agenus has disclosed to Gilead all material information and data, and all
material correspondences sent to or received from any Regulatory Authority in
the possession or control of Agenus or its Affiliates, in each case, related to
any Licensed Product to the extent permitted under the Prior CDA;

13.2.18except [******] or otherwise in performance of the Agenus Development
Plan, Agenus has not obtained, or filed, any INDs, MAAs, or Regulatory Approvals
or any other form of regulatory application for the conduct of Clinical Trials,
marketing, or other purpose, for any Licensed Product, and no other Person has
obtained, or filed for, any such INDs, MAAs, or Regulatory Approvals for such
Licensed Products; and

13.2.19[******]

Representation and Warranty of Gilead

. Gilead hereby represents and warrants to Agenus, as of the Execution Date, the
Option Exercise Date, and the Option Effective Date, that there are no claims,
judgments, settlements, litigations, suits, actions, disputes, arbitration,
judicial, or legal, administrative, or other proceedings or governmental
investigations pending or, to the knowledge of Gilead, threatened against Gilead
which would reasonably be expected to adversely affect or restrict the ability
of Gilead to consummate or perform the transactions contemplated under this
Agreement.

Covenants

.

13.4.1Mutual Covenants.

(a)Each Party hereby covenants to the other Party that such Party and its
Affiliates shall perform its activities pursuant to this Agreement in compliance
(and shall ensure compliance by any of its Sublicensees and subcontractors) with
all Applicable Law, including, to the extent applicable, GCP, GLP, and GMP.

(b)Each Party shall immediately notify the other Party in writing if any
debarment under Section 335a of Title 21 of United States Code comes to its
attention with respect to any person employed or otherwise used in any capacity
for performing any activities under this Agreement, and shall promptly remove
such person or entity from performing any activities related to or in connection
with the Agenus Development Plan or the Gilead Development Plan, to the extent
applicable, or this Agreement.

42

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

13.4.2Additional Agenus Covenants.  Agenus hereby covenants to Gilead that:

(a)Neither Agenus nor any of its Affiliates shall grant any right or license to
any Third Party relating to: (i) one (1) or more of the intellectual property
rights within the Agenus IP; or (ii) any other right with respect to any
Licensed Product, in either case (i) or (ii), which would conflict with,
[******], any of the rights or licenses granted to Gilead hereunder;

(b)[******]

(c)[******]

(d)Agenus shall:  (i) without limiting Agenus’s other obligations under this
Agreement, maintain Control of all Agenus IP licensed or sublicensed to Gilead
under each Existing Upstream License Agreement to the extent of Agenus’s Control
of such Agenus IP as of the Execution Date, the Option Exercise Date, and the
Option Effective Date, as applicable; and (ii) not terminate, breach, or
otherwise Default under, or amend or modify any Existing Upstream License
Agreement in a manner that would permit the counterparty thereto to terminate
such Existing Upstream License Agreement or otherwise diminish the scope or
exclusivity of the rights or licenses granted to Gilead with respect to any
Agenus IP ([******]);

(e)[******]

(f)[******]

(g)Agenus shall use commercially reasonable efforts to fulfill its obligations
[******] to the extent that failure to do so would materially adversely affect
Gilead or its rights hereunder; and

(h)Agenus shall promptly furnish Gilead with copies of all communications
received by Agenus [******], as well as all material reports and other
communications that Agenus [******], in each case, to the extent any such
communications or reports could reasonably affect the rights or obligations of
Gilead under this Agreement. Agenus shall give Gilead, upon its request, a
reasonable opportunity to review and comment upon such reports or communications
before [******] and Agenus shall consider in good faith any reasonable comments
timely provided by Gilead.

Disclaimer

. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS
AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS AGREEMENT), INCLUDING WITH RESPECT
TO ANY PATENTS OR KNOW-HOW, INCLUDING WARRANTIES OF VALIDITY OR ENFORCEABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, PERFORMANCE, AND
NON-INFRINGEMENT OF ANY THIRD PARTY PATENT OR OTHER INTELLECTUAL PROPERTY
RIGHT.  WITHOUT LIMITING THE FOREGOING, THE PARTIES AGREE THAT THE MILESTONE
EVENTS, SALES MILESTONE EVENTS, AND NET SALES LEVELS SET FORTH IN THIS AGREEMENT
OR THAT HAVE OTHERWISE BEEN DISCUSSED BY THE PARTIES ARE MERELY INTENDED TO
DEFINE THE MILESTONE PAYMENTS, SALES MILESTONE PAYMENTS, AND ROYALTY OBLIGATIONS
IF SUCH MILESTONE EVENTS, SALES MILESTONE EVENTS, OR NET SALES LEVELS ARE
ACHIEVED.  NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER EXPRESS OR
IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY DEVELOP, MANUFACTURE, OR
COMMERCIALIZE ANY LICENSED

43

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

PRODUCT OR, IF COMMERCIALIZED, THAT ANY PARTICULAR SALES LEVEL OR PROFIT (LOSS)
OF SUCH LICENSED PRODUCT WILL BE ACHIEVED.

Article 14
INDEMNIFICATION; INSURANCE

Indemnification by Gilead

. Gilead shall indemnify, defend, and hold harmless Agenus, its Affiliates, and
its and their respective directors, officers, employees, agents, successors, and
assigns (collectively, the “Agenus Indemnitees”) from and against any and all
Damages to the extent arising out of or relating to, directly or indirectly, any
Third Party Claim based upon:

14.1.1[******]

14.1.2[******]

14.1.3[******]

provided, however, that, in each case of [******], such indemnity shall not
apply to the extent Agenus has an indemnification obligation pursuant to
[******] for such Damages.

Indemnification by Agenus

.  Agenus shall indemnify and hold harmless Gilead, its Affiliates, and its and
their respective directors, officers, employees, agents, successors, and assigns
(collectively, the “Gilead Indemnitees”), from and against any and all Damages
to the extent arising out of or relating to, directly or indirectly, any Third
Party Claim based upon:

14.2.1[******]

14.2.2[******]

14.2.3[******]

14.2.4[******]

14.2.5[******]

14.2.6[******]

provided, however, that, in each case of [******] such indemnity shall not apply
to the extent Gilead has an indemnification obligation pursuant to [******] for
such Damages.

Certain Damages

.  Notwithstanding the foregoing Section 14.1 and Section 14.2, any Damages in
connection with any Third Party Claim incurred by or rendered against either
Party or its Affiliates or other of such Party’s indemnitee’s (Agenus
Indemnitees or Gilead Indemnitees, as applicable) to the extent arising from or
occurring as a result of Development, Manufacture, or Commercialization
activities with respect to any Profit-Share Product in the United States shall
constitute [******]. If either Party learns of any Third Party Claim with
respect to Damages covered by this Section 14.3, such Party shall provide the
other Party with prompt written notice thereof.

Procedure

.

14.4.1If a Party is seeking indemnification under Section 14.1 or Section 14.2,
as applicable (the “Indemnitee”), it shall inform the other Party (the
“Indemnitor”) of the claim giving rise

44

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

to the obligation to indemnify pursuant to Section 14.1 or Section 14.2, as
applicable, as soon as reasonably practicable after receiving notice of the
claim (an “Indemnification Claim Notice”); provided, that any delay or failure
to provide such notice shall not constitute a waiver or release of, or otherwise
limit, the Indemnitee’s rights to indemnification under Section 14.1 or Section
14.2, as applicable, except to the extent that such delay or failure materially
prejudices the Indemnitor’s ability to defend against the relevant claims.

14.4.2The Indemnitor shall have the right, upon written notice given to the
Indemnitee within [******] after receipt of the Indemnification Claim Notice
(and, where the Indemnitor is Agenus, subject to receipt of Gilead’s prior
written consent), to assume the defense of any such claim for which the
Indemnitee is seeking indemnification pursuant to Section 14.1 or Section 14.2,
as applicable.  The Indemnitee shall cooperate with the Indemnitor and the
Indemnitor’s insurer as the Indemnitor may reasonably request, and at the
Indemnitor’s cost and expense.  The Indemnitee shall have the right to
participate, at its own expense and with counsel of its choice, in the defense
of any claim or suit that has been assumed by the Indemnitor.

14.4.3The Indemnitor shall not settle any claim without first obtaining the
prior written consent of the Indemnitee, not to be unreasonably withheld,
conditioned, or delayed; provided, however, that the Indemnitor shall not be
required to obtain such consent if the settlement:  (a) involves only the
payment of money and shall not result in the Indemnitee (or other Agenus
Indemnitees or Gilead Indemnitees, as applicable) becoming subject to injunctive
or other similar type of relief; (b) does not require an admission by the
Indemnitee (or other Agenus Indemnitees or Gilead Indemnitees, as applicable);
and (c) does not adversely affect the intellectual property Controlled by, or
the rights or licenses granted to the Indemnitee (or its Affiliate) under this
Agreement.  The Indemnitee shall not settle or compromise any such claim without
first obtaining the prior written consent of the Indemnitor.

14.4.4If the Parties cannot agree as to the application of Section 14.1 or
Section 14.2, as applicable, to any claim, pending the resolution of the dispute
pursuant to Section 16.6, the Parties may conduct separate defenses of such
claims, with each Party retaining the right to claim indemnification from the
other Party in accordance with Section 14.1 or Section 14.2, as applicable, upon
resolution of the underlying claim.  In each case, the Indemnitee shall
reasonably cooperate with the Indemnitor and shall make available to the
Indemnitor all pertinent information under the control of the Indemnitee, which
information shall be subject to Article 12.

Insurance

.

14.5.1Insurance Maintained by each Party. During the Term, each Party shall have
and maintain in full force and effect, at its own expense, insurance coverage to
include:

(a)Commercial general liability insurance, including personal and advertising
injury, with limits of liability not less than [******].  General liability
limit requirements may be satisfied by a combination of primary and umbrella or
excess liability insurance coverage; and

(b)Workers’ compensation insurance in compliance with Applicable Law (including
the local law requirements of the state or jurisdiction in which the work is to
be performed).  Employer’s liability insurance in amounts not less than
[******].  Where permitted by Applicable Law, such policies shall contain a
waiver of the insurer’s subrogation rights against the non-insured Party.

45

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

14.5.2Additional Requirements.

(a)Additional Insured.  Each Party shall name the other Party as an additional
insured on the insurance policies maintained pursuant to Section 14.5.1(a),
either by endorsement or blanket additional insured endorsement.

(b)Evidence of Insurance.  Each Party will provide evidence of insurance
maintained pursuant to this Section 14.5 on request of the other Party.

(c)Notice of Cancellation.  Each Party will provide the other Party a notice of
insurance policy cancellation in accordance with the provisions of the
applicable insurance policy maintained pursuant to this Section 14.5.

(d)Policy Type.  Insurance policies maintained pursuant to this Section 14.5
should be occurrence type.  If policies maintained pursuant to this Section 14.5
are claims made, then insurance shall be maintained for at least [******]
following expiration or termination of this Agreement.

(e)Insurance Carrier Rating.  All insurance maintained pursuant to this Section
14.5 will be underwritten by companies with an AM best rating of at least
[******].

[******]

14.6[******]

 

Article 15
TERM AND TERMINATION

Term; Expiration

.

15.1.1Term.  Except for the terms and conditions of Article 1 (to the extent the
definitions are used in the following provisions), Article 12, Article 13,
Article 16, this Section 15.1.1, and Section 15.7.1 (all of which shall become
effective on the Execution Date), this Agreement shall become effective on the
License Agreement Effective Date (the “Effective Date”); provided, that, unless
earlier terminated in accordance with this Article 15, this Agreement shall
remain in effect and expire upon the earliest of: (a) the expiration of the
Option Period, if Gilead does not exercise the Option in accordance with Section
2.4; (b) the delivery of written notice of termination by a Party to the other
Party, where the Option Effective Date has not occurred on or prior to [******]
after the Option Exercise Date; and (c) on or after the Option Effective Date:
(i) for Royalty-Bearing Products, on a Royalty-Bearing
Product-by-Royalty-Bearing Product and country-by-country basis, upon the
expiration of the Royalty Term with respect to such Royalty-Bearing Product in
such country; and (ii) for Profit-Share Products, on a Profit-Share
Product-by-Profit-Share Product basis, upon the expiration of the Profit-Share
Term with respect to such Profit-Share Product (the “Term”).

15.1.2Effect of Expiration.

(a)Upon the expiration of the Term pursuant to Section 15.1.1(a) or
Section 15.1.1(b):

(1)subject to Section 15.1.2(a)(2) and Section 15.7, all rights and obligations
of the Parties under this Agreement shall terminate, except as set forth in this
Article 15; and

46

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(2)[******]

(b)Upon the expiration of the Term pursuant to Section 15.1.1(c), the following
terms shall apply:

(1)Licenses after Licensed Product Expiration.  Upon the expiration of the Term
pursuant to Section 15.1.1(c) with respect to (i) a given Royalty-Bearing
Product in a given country or (ii) a given Profit-Share Product, the license set
forth in Section 10.1.1(a) with respect to such Royalty-Bearing Product in such
country or such Profit-Share Product in the U.S., as applicable, shall become
fully paid-up, perpetual, irrevocable, and royalty-free.

(2)Licenses after Expiration of Agreement. Upon the expiration of the Term with
respect to this Agreement in its entirety pursuant to Section 15.1.1(c), the
license set forth in Section 10.1.1(a) with respect to all Licensed Products in
all countries in the Territory shall become fully paid-up, perpetual,
irrevocable, and royalty-free.

Termination for Material Breach

.

15.2.1Material Breach. This Agreement may be terminated in its entirety or on a
Licensed Product-by-Licensed Product or country-by-country basis by a Party for
a Material Breach by the other Party; provided, that the breaching Party has not
cured such breach within [******] after the date of written notice to the
breaching Party of such breach (the “Cure Period”), which notice shall describe
such breach in reasonable detail and shall state the non-breaching Party’s
intention to terminate this Agreement (in its entirety or on a Licensed
Product-by-Licensed Product or country-by-country basis).  Notwithstanding the
foregoing, for any breach of this Agreement with respect to any undisputed
payment obligation, the Cure Period shall be [******].  Any termination of this
Agreement (in its entirety or on a Licensed Product-by-Licensed Product or
country-by-country basis) under this Section 15.2.1 shall become effective
[******], unless the breaching Party has cured such breach prior to the
expiration of such Cure Period, or, if such breach is not susceptible to cure
within the Cure Period, then, except with respect to any breach of any
undisputed payment obligation, such Cure Period shall be extended for [******].

15.2.2Disagreement as to Material Breach. Notwithstanding Section 15.2.1, if the
Parties in good faith disagree as to whether there has been a Material Breach of
this Agreement, then:  (a) the Party that disputes whether there has been a
Material Breach may contest the allegation by referring such matter, within
[******] following its receipt of notice of alleged Material Breach, for
resolution in accordance with Section 16.7.1(a); (b) the relevant Cure Period
with respect to such alleged Material Breach shall be [******].

Termination at Will

. Gilead may terminate this Agreement at will, in its sole discretion, in its
entirety or on a Licensed Product-by-Licensed Product or country-by-country
basis at any time upon [******] prior written notice to Agenus.

Termination for Bankruptcy

.

15.4.1If either Party makes a general assignment for the benefit of, or an
arrangement or composition generally with, its creditors, appoints or suffers
appointment of an examiner or of a receiver or trustee over all or substantially
all of its property, passes a resolution for its winding up, or files a petition
under any bankruptcy or insolvency act or law or has any such petition filed
against it which is not dismissed, discharged, bonded, or stayed within [******]
after the filing thereof and seeks to reject this Agreement, (a “Rejection
Event”), the other Party may treat this Agreement as terminated by such
rejection, effective immediately upon written notice to such Party.

47

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15.4.2For purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Code”)
and any similar laws in any other country, all rights and licenses granted under
or pursuant to any Section of this Agreement are rights to “intellectual
property” (as defined in Section 101(35A) of the Code).  The Parties agree that
the licensee of such rights under this Agreement will retain and may fully
exercise all of its protections, rights and elections under the Code and any
similar laws in any other country.  Each Party hereby acknowledges that (a)
copies of research data, (b) laboratory samples, (c) product samples,
(d) formulas, (e) laboratory notes and notebooks, (f) data and results related
to clinical trials, (g) regulatory filings and approvals, (h) rights of
reference in respect of regulatory filings and approvals, (i) pre-clinical
research data and results, and (j) marketing, advertising and promotional
materials, in each case, that relate to such intellectual property, constitute
“embodiments” of such intellectual property pursuant to Section 365(n) of the
Code, and that the licensee will be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and the same, if not already in its
possession, will be promptly delivered to it upon its written request therefor
and election under Bankruptcy Code Section 365(n)(1)(B) to retain the licenses
granted by Agenus to Gilead hereunder in the event of Agenus’s rejection of this
Agreement, unless the licensor elects to continue to perform all of its
obligations under this Agreement.  The provisions of this Section 15.4.2 are
without prejudice to any rights the non-subject Party may have arising under the
Code, laws of other jurisdictions governing insolvency and bankruptcy, or other
Applicable Law.  The Parties agree that they intend the following rights to
extend to the maximum extent permitted by law, including for purposes of the
Code and any similar laws in any other country:  (x) the right of access to any
intellectual property (including all embodiments thereof) of the licensor, or
any Third Party with whom the licensor contracts to perform an obligation of
such licensor under this Agreement which is necessary for the Development or
Commercialization of a Licensed Product; (y) the right to contract directly with
any Third Party described in (x) to complete the contracted work, and (z) the
right to cure any breach of or default under any such agreement with a Third
Party and set off the costs thereof against amounts payable to such licensor
under this Agreement.

Effects of Termination

.

15.5.1Termination by Gilead at Will or by Agenus for Material Breach or
Bankruptcy.  Upon termination of this Agreement with respect to a Terminated
Licensed Product: (a) by Gilead, in accordance with Section 15.3; or (b) by
Agenus, in accordance with Section 15.2 or Section 15.4.

(a)the license granted by Agenus to Gilead pursuant to Section 10.1.1(a) with
respect to the Terminated Licensed Product shall terminate and Gilead shall not
have any rights to use or exercise any rights under the Agenus IP with respect
to such Terminated Licensed Product;

(b)Gilead shall be released from its Development, Manufacturing, and
Commercialization obligations under this Agreement with respect to the
Terminated Licensed Product, including with respect to Section 4.3 and Section
4.4;

(c)Gilead shall as soon as reasonably practicable transfer and assign (to the
extent permitted) to Agenus all Regulatory Materials owned and controlled by
Gilead or its Affiliates, in each case, at Agenus’s cost, to the extent solely
related to the Terminated Licensed Product and necessary for Developing,
Manufacturing, or Commercializing such Terminated Licensed Product in the Field
in the Territory; provided, that Gilead may retain a copy of such items for its
records;

(d)[******]

(e)upon receipt by Gilead from Agenus of written notice no later than the
[******], the Parties shall [******];

48

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(f)in the event that Gilead does not receive written notice from Agenus within
[******] pursuant to Section 15.5.1(e), then [******];

(g)in the case of termination of this Agreement in its entirety, any and all
sublicense agreements entered into by Gilead or any of its Affiliates with a
Sublicensee pursuant to this Agreement shall survive such termination of this
Agreement, except to the extent that:  (i) any such Sublicensee is in material
breach of this Agreement or such sublicense; or (ii) Agenus elects to grant such
Sublicensee a direct license of the sublicensed rights on the same terms
applicable to Gilead under this Agreement.  Gilead shall, upon the written
request of Agenus, assign any such sublicense (to the extent not terminated
pursuant to the preceding sentence) to Agenus or its Affiliates and, upon such
assignment, Agenus or its Affiliates, as applicable, shall assume such
sublicense;

(h)each Party shall comply with the return and destruction obligations with
respect to Confidential Information and any Know-How of the other Party that are
in its or its Affiliates’, sublicensees’ or Third Party contractors’ possession
or control in accordance with Article 12;

(i)to the extent that Gilead is manufacturing the Terminated Licensed Product as
of the effective date of termination, then, upon the election of Agenus,
exercised by written notice to Gilead no later than [******] following the
effective date of termination, the Parties shall negotiate and use good-faith
efforts to enter into:

(1)a supply agreement (and a corresponding quality agreement with customary
terms and conditions) pursuant to which Gilead would supply Agenus’s
requirements of the Terminated Licensed Product [******] and which would include
such other mutually agreed terms as are customary for agreements of such type;
or

(2)an agreement under which Gilead would provide, and cause its Affiliates to
provide, [******];

(j)to the extent that a Third Party manufacturer is manufacturing the Terminated
Licensed Product as of the effective date of termination, then, to the extent
Gilead has the right to do so under its agreements with its Third Party
manufacturers, upon the election of Agenus, exercised by written notice to
Gilead no later than [******] following the effective date of termination, and
at Agenus’s expense, Gilead shall [******];  

(k)upon the election of Agenus, exercised by written notice to Gilead no later
than [******] following the effective date of termination, at Agenus’s expense,
Gilead shall assign, and shall cause its Affiliates and Sublicensees to assign,
to Agenus or its designee, all of Gilead’s rights under Third Party contracts
relating to the Development, Manufacture, or Commercialization of the Terminated
Licensed Product, to the extent that such contracts can be assigned without the
counterparty’s consent and to the extent such contracts relate solely to the
Terminated Licensed Product.  To the extent that such consent is required,
[******]; and Agenus shall assume Gilead’s obligations under such assigned
contracts, except to the extent such obligations relate to the period of
performance prior to assignment or to any breach of such agreements by Gilead,
its Affiliates, or its Sublicensees; and

(l)if, as of the effective date of termination, Gilead or its Affiliates are
conducting any Clinical Trials for the Terminated Licensed Product, then the
Parties shall in good faith discuss and agree upon the appropriate completion or
transition of such Clinical Trials to Agenus, subject to Applicable Law.

49

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

15.5.2Termination by Gilead for Material Breach or Bankruptcy.  Upon termination
of this Agreement with respect to a Terminated Licensed Product by Gilead in
accordance with Section 15.2 or Section 15.4:

(a)the licenses granted by Agenus to Gilead pursuant to Section 10.1.1(a) with
respect to the Terminated Licensed Product shall terminate and Gilead shall not
have any rights under the Agenus IP with respect to such Terminated Licensed
Product;

(b)Gilead shall be released from its Development, Manufacturing, and
Commercialization obligations under this Agreement with respect to the
Terminated Licensed Product, including with respect to Section 4.3 and Section
4.4; and

(c)Each Party shall comply with the return and destruction obligations with
respect to Confidential Information and any Know-How of the other Party that are
in its or its Affiliates’, sublicensees’ or Third Party contractors’ possession
or control in accordance with Article 12.

15.6[******]

Surviving Provisions

.

15.7.1Accrued Rights; Remedies.  The expiration or termination of this Agreement
for any reason shall be without prejudice to any rights that shall have accrued
to the benefit of any Party prior to such expiration or termination, and any and
all damages or remedies (whether at law or in equity) arising from any breach
hereunder, each of which shall survive expiration or termination of this
Agreement.  Such expiration or termination shall not relieve any Party from
obligations which are expressly indicated to survive expiration or termination
of this Agreement.  Except as otherwise expressly set forth in this Agreement,
the termination provisions of this Article are in addition to any other relief
and remedies available to either Party under this Agreement, at law, or in
equity.

15.7.2Survival.  Without limiting the provisions of Section 15.7.1, the rights
and obligations of the Parties set forth in the following Sections and Articles
of this Agreement shall survive the expiration or termination of this Agreement
(to the extent in effect as of the Effective Date), in addition to those other
terms and conditions that are expressly stated to survive termination or
expiration of this Agreement: [******].

Article 16
MISCELLANEOUS

Severability

.  If one (1) or more of the terms or provisions of this Agreement is held by a
court of competent jurisdiction to be void, invalid, or unenforceable in any
situation in any jurisdiction, such holding shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the void, invalid, or unenforceable term or provision in any
other situation or in any other jurisdiction, and the term or provision shall be
considered severed from this Agreement solely for such situation and solely in
such jurisdiction, unless the void, invalid, or unenforceable term or provision
is of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
void, invalid, or unenforceable term or provision.  If the final judgment of
such court declares that any term or provision hereof is void, invalid, or
unenforceable, the Parties agree to:  (a) reduce the scope, duration, area, or
applicability of the term or provision or to delete specific words or phrases to
the minimum extent necessary to cause such term or provision as so reduced or
amended to be enforceable; and (b) make a good-faith effort to replace any void,

50

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

invalid, or unenforceable term or provision with a valid and enforceable term or
provision such that the objectives contemplated by the Parties when entering
this Agreement may be realized.

Notices

.  Any notice required or permitted to be given by this Agreement shall be in
writing and in English and shall be:  (a) delivered by hand or by overnight
courier with tracking capabilities; or (b) mailed postage prepaid by first
class, registered, or certified mail, in each case, addressed as set forth below
unless changed by notice so given:

If to Gilead:

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention:  [******]

With copies to:

Gilead Sciences, Inc.

333 Lakeside Drive

Foster City, CA 94404

Attention:  [******]

If to Agenus:

Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421-7305, USA

Attention:Chief Executive Officer

With copies to:

Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421-7305, USA

Attention:General Counsel

 

Any such notice shall be deemed given on the date received, except any notice
received after 5:30 p.m. (in the time zone of the receiving Party) on a Business
Day or received on a non-Business Day shall be deemed to have been received on
the next Business Day.  A Party may add, delete, or change the person or address
to which notices should be sent at any time upon written notice delivered to the
other Parties in accordance with this Section 16.2.

Force Majeure

. A Party shall not be liable for delay or failure in the performance of any of
its obligations hereunder if such delay or failure is due to a cause beyond the
reasonable control of such Party, including acts of God, fires, earthquakes,
acts of war, terrorism, or civil unrest, or hurricane or other inclement
weather; provided, that the affected Party: (a) promptly notifies the other
Party; and (b) shall use its commercially reasonable efforts to avoid or remove
such causes of non-performance and to mitigate the effect of such occurrence,
and shall continue performance in accordance with the terms of this Agreement
whenever such causes are removed.  When such circumstances arise, the Parties
shall negotiate in good faith any modifications of the terms of this Agreement
that may be necessary or appropriate in order to arrive at an equitable
solution.

51

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Assignment

.  Except as provided in this Section 16.4, this Agreement may not be assigned
or otherwise transferred, nor may any right or obligation hereunder be assigned
or transferred, by either Party without the consent of the other Party;
provided, however, that (and notwithstanding anything elsewhere in this
Agreement to the contrary but without prejudice to Section 9.10.2(b)) either
Party may, without such consent, assign this Agreement and its rights and
obligations hereunder in whole or in part:  (a) to an Affiliate of such Party;
(b) in connection with the transfer or sale of all or substantially all of its
assets or business related to the subject matter of this Agreement; or (c)
pursuant to a merger or consolidation (or similar transaction) of the assigning
Party.  In addition, Gilead may, without the consent of Agenus, assign its
rights and obligations under this Agreement to a Third Party, where Gilead or
its Affiliate divest rights to a Licensed Product or Licensed Antibody.  Any
attempted assignment not in accordance with this Section 16.4 shall be void.  In
the event that a permitted assignment of this Agreement by a Party increases the
tax liability of the other Party or any of its Affiliates over the amount of any
Taxes that otherwise would have been payable in the absence of such assignment,
the assigning Party shall reimburse the other Party for the amount of such
increased Tax liability.

Waivers and Modifications

.  The failure of any Party to insist on the performance of any obligation
hereunder shall not be deemed to be a waiver of such obligation.  Waiver of any
breach of any provision hereof shall not be deemed to be a waiver of any other
breach of such provision or any other provision on such occasion or any
succeeding occasion.  No waiver, modification, release, or amendment of any
obligation under or provision of this Agreement shall be valid or effective
unless in writing and signed by the Parties.

Choice of Law; Waiver of Jury Trial; Dispute Resolution; Jurisdiction

.

16.6.1Choice of Law.  This Agreement and any dispute arising from the
performance or breach hereof shall be governed by and interpreted in accordance
with the laws of the State of New York, without giving effect to any choice of
law rules.  The provisions of the United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement or any subject
matter hereof.

Waiver of Jury Trial

.  THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY SHALL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE.  THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY, AND BARGAINED-FOR
AGREEMENT BETWEEN THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT, AND SUCH
PROCEEDING SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A
JUDGE SITTING WITHOUT A JURY.

16.7.1Dispute Resolution.

(a)Except as otherwise set forth in this Agreement, in the event of an
unresolved matter, dispute, or issue relating to the breach or alleged breach or
interpretation of this Agreement (“Dispute”), the Parties shall refer the
Dispute to the Executive Officers for discussion and resolution.  If the
Executive Officers are unable to resolve such Dispute within [******] of the
Dispute being referred to them by either Party in writing, then the Dispute
shall be resolved as provided in Section 16.7.1(b) or Section 16.7.1(c), as
applicable.

52

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(b)Any unresolved Disputes between the Parties arising out of or in connection
with this Agreement shall be resolved by final and binding
arbitration.  Whenever a Party decides to institute arbitration proceedings, it
shall give written notice to that effect to the other Party.  Arbitration shall
be held in New York, New York, according to the Rules of Arbitration of the
International Chamber of Commerce (“ICC Rules”) in effect at the Effective Date,
except as they may be modified herein or by mutual agreement of the
Parties.  All arbitration proceedings shall be conducted by three (3)
arbitrators unless otherwise mutually agreed by the Parties.  The claimant and
the respondent shall each nominate an arbitrator in accordance with the ICC
Rules, and the third arbitrator, who shall be the president of the arbitral
tribunal, shall be appointed by the two (2) Party-appointed arbitrators in
consultation with the Parties.  The Parties undertake to maintain
confidentiality as to the existence of the arbitration proceedings and as to all
submissions, correspondence, and evidence relating to the arbitration
proceedings.  This Section 16.7.1(b) shall survive the termination of the
arbitral proceedings.  No arbitrator (nor any arbitral tribunal) shall
[******].  Decisions of the arbitrator(s) shall be final and binding on the
Parties.  Judgment on the award so rendered may be entered in any court of
competent jurisdiction.  The costs of the arbitration shall be shared by the
Parties during the course of such arbitration, as assessed by the International
Chamber of Commerce, and shall be borne as determined by the arbitrator(s). With
respect to any dispute over the [******], within [******] after the arbitrators
are selected pursuant this Section 16.7.1(b), each Party shall provide the
arbitrators and the other Party a proposal (including a written memorandum in
support of its position) for the [******]. In rendering a decision regarding the
[******], the arbitrators shall select the proposal which is more commercially
reasonable under the circumstances (or, if a Party fails to submit a proposal
within such [******] period, the other Party’s proposal).

(c)Notwithstanding anything to the contrary, either Party may at any time seek
to obtain preliminary injunctive relief or other applicable provisional relief
from a court of competent jurisdiction with respect to an issue arising under
this Agreement if the rights of such Party would be prejudiced absent such
relief.  A request by a Party to a court of competent jurisdiction for interim
measures necessary to preserve the Party’s rights, including attachments or
injunctions, shall not be deemed incompatible with, or a waiver of, the
agreement to mediate or arbitrate contained in this Section 16.7.1(c), or the
availability of interim measures of protection under the ICC
Rules.  Notwithstanding anything to the contrary in this Section 16.7.1(c), any
disputes regarding the scope, validity, enforceability, or inventorship of any
Patents shall be submitted for final resolution by a court of competent
jurisdiction.

Relationship of the Parties

.  Agenus and Gilead are independent contractors under this Agreement.  Nothing
contained herein is intended or is to be construed so as to constitute either
Party as a partner, agent, or joint venturer of the other Party.  Neither Agenus
nor Gilead, respectively, shall have any express or implied right or authority
to assume or create any obligations on behalf of or in the name of Agenus and
Gilead, respectively, or to bind Agenus and Gilead, respectively, to any
contract, agreement, or undertaking with any Third Party.

Fees and Expenses

.  Except as otherwise specified in this Agreement, each Party shall bear its
own costs and expenses (including investment banking and legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby.

Third Party Beneficiaries

.  There are no express or implied Third Party beneficiaries hereunder.  The
provisions of this Agreement are for the exclusive benefit of the Parties, and
no other person or entity shall have any right or claim against any Party by
reason of these provisions or be entitled to enforce any of these provisions
against any Party, except for the indemnification rights of the Agenus
Indemnitees pursuant to Section 14.1 and Section 14.4 and the Gilead Indemnitees
pursuant to Section 14.2 and Section 14.4.

53

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

Entire Agreement

.  This Agreement, together with the attached Exhibits and Schedules, contains
the entire agreement by the Parties with respect to the subject matter hereof
and supersedes any prior express or implied agreements, understandings, and
representations, either oral or written, which may have related to the subject
matter hereof in any way, including the Prior CDA and any and all term sheets
relating to the transactions contemplated by this Agreement and exchanged
between the Parties prior to the Effective Date; provided, that this Agreement
shall not supersede the terms and provisions of the Prior CDA applicable to any
period prior to the Effective Date.  

Counterparts

.  This Agreement may be executed in counterparts with the same effect as if
both Parties had signed the same document.  All such counterparts shall be
deemed an original, shall be construed together, and shall constitute one (1)
and the same instrument.  Any such counterpart, to the extent delivered by means
of facsimile by .pdf, .tif, .gif, .jpeg, or similar attachment to electronic
mail (any such delivery, an “Electronic Delivery”) shall be treated in all
manner and respects as an original executed counterpart and shall be considered
to have the same binding legal effect as if it were the original signed version
thereof delivered in person.  No Party hereto shall raise the use of Electronic
Delivery to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of Electronic
Delivery as a defense to the formation of a contract, and each Party forever
waives any such defense, except to the extent that such defense relates to lack
of authenticity.

Equitable Relief; Cumulative Remedies

.  Notwithstanding anything to the contrary herein, the Parties shall be
entitled to seek equitable relief, including injunction and specific
performance, as a remedy for any breach of this Agreement.  Such remedies shall
not be deemed to be the exclusive remedies for a breach of this Agreement but
shall be in addition to all other remedies available at law or in equity.  The
Parties further agree not to raise as a defense or objection to the request or
granting of such relief that any breach of this Agreement is or would be
compensable by an award of money damages.  No remedy referred to in this
Agreement is intended to be exclusive, but each shall be cumulative and in
addition to any other remedy referred to in this Agreement or otherwise
available under Applicable Law.

Interpretation

.

16.14.1Generally.  This Agreement has been diligently reviewed by and negotiated
by and between the Parties, and in such negotiations each of the Parties has
been represented by competent (in-house or external) counsel, and the final
agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties and their
counsel.  Accordingly, in interpreting this Agreement or any provision hereof,
no presumption shall apply against any Party as being responsible for the
wording or drafting of this Agreement or any such provision, and ambiguities, if
any, in this Agreement shall not be construed against any Party, irrespective of
which Party may be deemed to have authored the ambiguous provision.

16.14.2Definitions; Interpretation.

(a)The definitions of the terms herein shall apply equally to the singular and
plural forms of the terms defined and, where a word or phrase is defined herein,
each of its other grammatical forms shall have a corresponding meaning.

(b)Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine, and neuter forms.

(c)The word “will” shall be construed to have the same meaning and effect as the
word “shall.”

54

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

(d)The words “including,” “includes,” “include,” “for example,” and “e.g.,” and
words of similar import, shall be deemed to be followed by the words “without
limitation.”

(e)The word “or” shall be interpreted to mean “and/or,” unless the context
requires otherwise.

(f)The words “hereof,” “herein,” and “herewith,” and words of similar import,
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(g)Unless the context requires otherwise or otherwise specifically
provided:  (i) all references herein to Articles, Sections, Schedules, or
Exhibits shall be construed to refer to Articles, Sections, Schedules, and
Exhibits of this Agreement; and (ii) reference in any Section to any subclauses
are references to such subclauses of such Section.

16.14.3Subsequent Events.  Unless the context requires otherwise:  (a) any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements, or modifications
set forth herein); (b) any reference to any Applicable Law herein shall be
construed as referring to such Applicable Law as from time to time enacted,
repealed, or amended; and (c) subject to Section 16.4, any reference herein to
any Person shall be construed to include the Person’s successors and assigns.

16.14.4Headings.  Headings, captions, and the table of contents are for
convenience only and shall not be used in the interpretation or construction of
this Agreement.

16.14.5Prior Drafts.  No prior draft of this Agreement shall be used in the
interpretation or construction of this Agreement.

Further Assurances

.  Each Party shall execute, acknowledge, and deliver such further instruments,
and do all such other ministerial, administrative, or similar acts, as may be
reasonably necessary or appropriate in order to carry out the expressly stated
purposes and the clear intent of this Agreement.

Extension to Affiliates

.  Except as expressly set forth otherwise in this Agreement, each Party shall
have the right to extend the rights and obligations granted in this Agreement to
one or more of its Affiliates.  All applicable terms and provisions of this
Agreement, except this right to extend, shall apply to any such Affiliate to
which this Agreement has been extended to the same extent as such terms and
provisions apply to the Party extending such rights and obligations.  The Party
extending the rights and obligations granted hereunder shall remain primarily
liable for any acts or omissions of any of its Affiliates.

[Signature Page Follows]

55

 

--------------------------------------------------------------------------------

[******] - Certain confidential information contained in this document, marked
by brackets, is filed with the Securities and Exchange Commission pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this OPTION AND LICENSE AGREEMENT (AGEN1223) to be executed by their
respective duly authorized officers as of the Execution Date.

AGENUS INC.GILEAD SCIENCES, INC.

 

By:  /s/ Garo Armen, Ph.D.By:  /s/ John G. McHutchison, MD

Name:  Garo Armen, Ph.D.Name:  John G. McHutchison, MD

Title:  Chairman and CEOTitle:  Chief Scientific Officer, Head of R&D

 

 

 

 

[Signature Page to Option and License Agreement (AGEN1223)]

  

 